 Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19              Page 1 of 63 PageID 1305


                         UNITED STATES DISTRICT COURT
                       FOR THE NOTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

___________________________________________




       Robert Sparks,
             Petitioner,                                    3:12-CV-469-N

              v.

       Lorie Davis,
              Director, TDCJ.




                                Appendix Table of Contents
Appendix A - Order Setting Execution Date (signed) -2
Appendix B - Prior Neurological Assessment - IQ of 75 - 5
Appendix C - Relevant Pages from the DSM-5 - 26
Appendix D - Sparks' School Records from Trial - 34
Appendix E - Additional School Records - 47
Appendix F - vita for Dr. Anderson - 50




                                                                                       1
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19   Page 2 of 63 PageID 1306



Appendix A - Order Setting Execution Date (signed)




                                                                           2
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19   Page 3 of 63 PageID 1307




                                                                           3
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19   Page 4 of 63 PageID 1308




                                                                           4
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19   Page 5 of 63 PageID 1309




Appendix B - Prior Neurological Assessment - IQ of 75




                                                                           5
         Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                                    Page 6 of 63 PageID 1310


      Michael D. Chafetz, Ph.D., ABPP
      3520 General DeGaulle Dr., #4098
                                                               Board Certified in Clinical Nevropsychology
/K,
      New Orleans, LA 70114
                                                              Licensed in Clinical Psychology and Neuropsychology (LA)
      504-362-8046; Fax: 362-2215                             Licensed in Louisiana & Texas




                                         Neuropsychological Evaluation
                                     (This report is private and confidential and may not be
                                              further released without specific permission)



      Examinee Name:                     Robert Sparks
      Cause No:                          F-0756931
      Attorneys of Record:               Paul Johnson, Esq.; Lalon Peale, Esq.
      Dates of Examination:              9/25/08; 9/26/08
      Date of Report:                    10/3/08
      Age:                               34
      Date of Birth                      2/13/74
      Examiner:                          Michael D. Chafetz, Ph.D., ABPP
      Tests and Procedures:              "A" Random Letter Test (Auditory Vigilance)
                                         Beck Depression Inventory-II
                                         Beery Visuomotor Integration Test
                                         Clock Drawing Test
                                         Controlled Oral Word Association Test (COWA)
                                         Finger Tapping Test
                                         Language Testing from Woodcock-Johnson-III
                                         Luria Fist-Side-Palm Test
                                         Mental/Cognitive Status Examination
                                         Minnesota Multiphasic Personality Inventory - 2 (MMPI-2)
                                         Repeatable Battery for the Assessment of Neuropsychological Status (RBANS)
                                         Ruff Figural Fluency Test
                                         Simple Alternating Figure, Copy
                                         Stroop Color and Word Test
                                         Symptom Validity Testing (Indicators, Tests, and Analyses)
                                         Trail Making Test - Forms A & B
                                         Wechsler Adult Intelligence Scale - HI (WAIS-III)
                                         Wechsler Memory Scale - III
                                         Wechsler Test of Adult Reading (WTAR)
                                         Wisconsin Card Sorting Test - 64
                                         Woodcock-Johnson Tests of Achievement - HI
                                     Woodcock-Johnson Tests of Cognitive Abilities - III
                                         Clinical Interview
                                     Review of Records




                                                                                                                         6
         Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                 Page 7 of 63 PageID 1311

    Sparks, R.                              9-25-08; 9-26-08                                 P- 2

    Referral Question/Relevant History: Robert Sparks is charged by indictment with the offense of
    murder. He is entitled to effective assistance of counsel, and his attorneys want him examined by
    Neuropsychological Evaluation.

    The evaluation was designed to address:
            Whether the defendant possesses any neuropsychological deficits?
             What is the extent and nature of the deficits?
            How might the specific deficits affect his daily functioning, decision-making ability, and
            life choices?
            Does the defendant have a genetic pre-disposition to a psychotic mental illness?
            Does the defendant have a mental illness, psychotic or otherwise?
            Is his mental illness considered severe or serious mental illness?
             What are his primary symptoms?
            Could his symptoms significantly impact his emotional expression, cognition, functioning,
            and volitional control?

    Mr. Sparks reported that in his early thirties he started developing feelings that people were trying
    to poison him. A neuropsychological evaluation was requested to determine the nature and extent
    of his problems, and to answer the specific questions posed above.

    Mr. Sparks cooperated with this evaluation as requested by his attorneys. He was warned of the
    additional limits of confidentiality; in particular, he was told that his attorneys would see the
    evaluation results, and that his attorneys would control the release of information contained in this
    evaluation. He was further told that this would be an objective evaluation, and that throughout the
    evaluation the examiner would be looking for signs that he was claiming symptoms or disabling
    problems that were exaggerated or not real. He was warned to do his best on everything, as any
    findings to the contrary might have a negative impact on his case. He was further asked to
    understand that he was not the patient of the examiner, and that the examiner may not offer him
    treatment or advice.


    Records Reviewed:
    Dallas County Jail records showed a Mental Health Followup note dated 2-28-08 indicating his
    current medications as Geodon (40 mg/day), which is typically used for agitation and
    schizophrenic illness, along with Paxil (20 mg/day) for depression and anxiety, and Trazodone
    (100 mg/day) for depression and insomnia. He had previously been given Haldol (5 mg) for
    "aggressive behavior," but Haldol is well-known as an antipsychotic medication. His history
    included significant closed head injury with loss of consciousness with subsequent behavior
    problems from a MVA in 1991. His diagnostic assessment included schizoaffective disorder
    (depressed), cannabis dependence, and a history of closed head injury. There was a notation that
    he was suicidal, very depressed, and had prepared a noose to kill himself. Suicide precautions
    were started. In a sick call request dated 7-27-08, he indicated having a problem moving from
    segregation to the population, as he would then have a "cellie," and he would not trust anyone to
    "sleep around." He also noted that when a "mental doctor" put him in a cell with people, he
,   believed he was being set up. Earlier, on 12-12-07, he wrote that the feelings were getting




                                                                                                            7
     Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                 Page 8 of 63 PageID 1312


Sparks, R.                             9-25-08; 9-26-08                                  P- 3

stronger and more regular and he thought about killing himself everyday. At the time, he would
not communicate with the nurse; he had made a makeshift noose and was placed on suicide
watch. Previously, on 10-5-07, he refused psych screening. On 12-4-07, he verbalized that he
feels he is being watched. On 11-28-07, he noted that he felt that the walls were closing in on
him, and he felt that he was being watched. He indicated that the feeling of the walls closing in
and making it hard to breath made him feel like "ending the misery."

News Reports:
The Online News Report entitled Triple Murder Suspect Talks only to CBS 11 indicated that
Robert Sparks talked to the reporter from a Dallas jail, explaining why he allegedly killed his wife
and her two sons. He reportedly told police as he was escorted to jail that his wife, Chare Agnew
had tried to kill him, and he blamed her for enlisting her 9 and 10-year-old sons to help.
According to the article, he faces at least three counts of capital murder punishable by the death
penalty. There are also reportedly two counts of aggravated sexual assault for the alleged attacks
on his wife's 12 and 14 year old daughters. According to the arrest warrant affidavit released to
the new station, Sparks had called 911 to say he had committed the crime. Sparks reportedly
blamed his wife for trying to kill him, saying, "she tried to poison me." He had reportedly said
that she had put her children in on the attempt to poison him.

Interview with Mother: Viola Sparks (10-6-08)
Ms. Sparks (DOB: 9-2-46) consented to a phone interview. She said that she had 5 children, and
that Robert was her third child. She said that the birth was natural. She could not get in touch
with anyone to bring her to the hospital, and so Robert was born at home. Her mother-in-law
accidentally wrapped the cord around his neck, but she was not sure if there was oxygen loss.
When they got to the hospital he was okay. She said that as a child he was "always climbing" and
"not being still." When he was 5 years old, he was often up at night. He was nervous and would
wake up crying, wanting water and milk. She said that he was in Special Education in school and
had behavior problems. He was always acting up and disrupting class. She did not know what
was wrong.



She said that she went to see Robert today (day of interview). He accused her of "trying to help
the girl poison him." She said that the first time she heard him talk that way, it bothered her, but
she tried not to let him know it. She indicated that in 2005, after he got out of prison, he thought
somebody was in the attic, and so he nailed the attic door shut. He could not be persuaded that it
was either a tree brushing against the house, or possibly rats in the attic.


When asked about other family members, Ms. Sparks said that every time her brother looks at TV,
"he thinks he did that before." She said that he thinks he has been an FBI agent, an undercover
narcotics agent, a Secret Service agent, etc. She said that this behavior started in his late 20's.
She also said that her sister Sarah was treated for schizophrenia and has been on Seroquel and
Zoloft. With respect to her uncle on her mother's side, she said, "He just lost his mind." He was
sent to a mental hospital in Austin, TX. His second child also has schizophrenia. Her youngest
brother (Robert's uncle), Elvin Smith, was "doing well," and "all of a sudden he quit going to
work." He stopped caring for how he looked, and he left home and his wife never saw him again.




                                                                                                       8
    Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                  Page 9 of 63 PageID 1313

Sparks, R.                                9-25-08; 9-26-08                                P- 4


When asked about his relationships, she said that he has had girlfriends, and he had a daughter
when he was 17 years old. The mother thought that his relationship with his wife was going well
until he started thinking they were trying to kill him. He thought that they had left the gas on to
kill him one time. The mother tried to put it in perspective, saying that it was likely to be an
accident when the kids were in a rush. The mother tried to assure Robert that he was
overreacting.

The mother said that Robert's father promised him at age 14 that he (the father) would always be
there for him. The mother objected to this promise, telling the father that he could not possibly
know if he could honor the promise. Indeed, the father died when Robert was about 15 years old,
and Robert was so traumatized he did not go to the funeral. The mother said that things all went
downhill after that, and he was truant from school. The mother would drop him off at school, and
as soon as she left he would leave the school. She said that in high school he got into trouble. He
was arrested once for burglary. One time he walked down the street with his father's rifle. He
wanted to die after his father's death.

Interview with Sister: Perstefanie Sparks (10-11-08)
His sister, Perstefanie Sparks (DOB: 7-14-75) consented to a phone interview. She is one year
younger, and they grew up together. She said they got along pretty well when they were children.
 She said that he would sometimes do things other children wouldn't do, such as hurting a dog
when he was young. She said they both got along pretty well with their parents, but he was
always in trouble at school. He was in a Resource class (before their father died) for behavior
problems. She said that the school statement was: "Could not function in a regular setting." She
said he was in trouble in Gaston Middle School when he was 12-13 years old. She said that he
didn't want to do what the teacher said, and that he was often fighting.

She said that their father died (leukemia) when he was 14 years old, and he "totally changed."
She said he started acting out, stealing and selling drugs. She said their father had been strict with
the children, and the father did not tolerate disrespect. One day, a few months after the father
died, Robert was mad about something. He had had a fight and was talking about the father with
the sister. He threw a brick through the window and then started crying. He shut down, saying,
"Daddy, you promised to never leave me."


Perstefanie was asked when Robert began to believe that people were trying to kill him. She said
it started a year or so after he came home from prison. She started hearing that he thought people
were following him. One time the sister let him use her car to go to a friend's house. He returned
the car with a window broken. He knew the door didn't lock but she couldn't understand why he
broke the window. He told her one day that he was walking, and a car was following him and he
had to run and jump in the bushes. He told another sister that a car was following them. Once, in
their mother's house, he nailed an attic door shut because he thought people were walking up
there. One day, when Perstefanie came over to the house, he came around the corner with a gun
and surprised her, saying, "Girl you better say something; 1 didn't know you had a key to
momma's house. The first time he came home from prison, he went to his sister's house for a few




                                                                                                      9
    Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                   Page 10 of 63 PageID 1314


Sparks, R.                              9-25-08; 9-26-08                                 P- 5

nights. He was looking out the window in the daytime and talking in a mumble that she could not
understand. She would ask him what was wrong and he could not tell her.

She acknowledged that he was emotionally withdrawn at this time. She said her husband took
him riding when he first got out of prison. He was looking around, as if for the first time. He did
not want to get out of the car. If they offered to take him out to dinner, he wanted to stay home.
He would let his wife fill out applications because he "didn't want to be around a whole bunch of
people." Perstefanie said that she talked to their mother about committing him and getting him
some kind of help. Their mother said that he just needed time to adjust to being home.

Perstefanie said that she and Robert were close before he was incarcerated. When he came home,
"he wasn't the same." She felt the family should have done more for him when he was locked up.
 She said that she only saw the (paranoid) "stuff" since he came home. She did not see this when
he was a teen coming up. In her mind it all started when he got home from prison. Before that he
would go out and not wonder if people were following him. She said she never heard him talk
about voices or say there was a transmitter in his head broadcasting his thoughts.

Interview with Robert Sparks:
Mr. Sparks indicated that in his early 30's he started feeling that people were trying to poison him.
 He said he felt that way on December 24,2006; he went to the hospital feeling someone was
trying to poison him. He did not tell the doctors that; he simply told them that he had numbness
in his hands, burning in his head, tingling in his feet, and a pain in his stomach. The doctors ran
tests, which were all reportedly negative. The doctors reportedly said he was healthy.

He said that he had been feeling that he was being poisoned "way before that," but he "could not
prove it." He told his sister and mother about his feelings, and they did not believe him. They
told him he was eating too fast.


He said he has been hesitant to eat while in jail. He said that this is because inmates will walk in
and look into his cell. He is afraid someone might poison him in jail. He said he mostly eats in
the commissary because he "likes stuff closed." He said he "don't eat nothing that is open."


He said that in 2005 he started getting sick. He had hypertension. He said that he let his wife talk
him out of going to the hospital. He started feeling she was poisoning him. He said that he
stopped eating her food and started eating out. He kept asking himself why she would want to
poison him, but he could not find out why. He said, "She had the kids helping her." He said,
"They knew what not to eat and what to eat. If they eat it, I'll eat it."

Mr. Sparks said that he had never been asked these questions before in this way. In particular, he
mentioned that he has not been asked about his feelings. The examiner asked his feelings about
these issues. He said, "I'm confused. Why me?" He asked why he has been put in this position.
He asked why they tried to do him harm when he never did them any harm. He said, "Hell, I even
thought my mom was helping them." He said, "Every time I told her what I feel, she'd tell me I
am eating too fast or putting me off." When asked about when this all started, he said, "in my




                                                                                                       10
    Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                  Page 11 of 63 PageID 1315


Sparks, R.                              9-25-08; 9-26-08                                  P-6

30's " He did not think these things as a teenager. He said that he was incarcerated in his 20's and
did not have the same thinking about food. He said he would openly eat food during that period
of time. He said that he started thinking this way because he was getting sick for no reason.
When he stopped eating his wife's food, he stopped having these bad feelings. He asked his wife
one day why he was having those feelings and she was not. He said that she replied that she just
was not having those feelings. He said that one day when she complained about her stomach
hurting, he thought that she was bull shitting him: "just saying it to make it look like I am not the
only one." He said that he started eating out, not eating in the house for a few months. He said
that he came back for two reasons: he had no money (not selling drugs anymore, according to
him), and he was still trying to seem normal. He said that after a while, it seemed like he was
starting to get burning feelings again and feeling like he was being poisoned. He said that when
he and his wife started making more money he started eating out again.

He said that he thought his mother knew about poisoning him and was complicit in this. He never
thought his sister, Perstefanie, was in on it. He said that she told him he needed to talk to
somebody. He assumed she meant a psychiatrist. He said that she was trying to get him a
telephone number, but then the tragedy happened shortly thereafter.

He said that he is on Geodon and Trazodone, but these have no effect on his feelings of being
poisoned. He said that he no longer feels as uptight as he used to and his heart is not racing as
much. He said that before the medications, he had episodes of his heart racing in which he was
feeling cooped up, like he was going to explode. During these episodes it was hard to breathe and
he had sweaty hands. The medication calmed him down. He said that he had these episodes
sometimes three times a day, and "that is what made me want to end it." He said, "that he still
thinks about that night, thinks about it everyday."

Background (Given by Examinee)
        Education/Work
He said that he went to Gaston Junior High School and Robert T. Hill Junior High School,
stopping after the 8th grade. He was in Special Education as a slow learner and with behavior
problems. He said that he had a C average while in school. He said that he stopped because he
was kicked out and he never went back. He had started high school, but he was in trouble with
fighting and disruptive behaviors. He said there were no weapons and no drugs. He said that
math was a big problem at school. He also had trouble with spelling and reading. He said that he
worked for Starlight Staffing as a temp. He was sent to a warehouse where he worked as a
machine operator and pulling plastic for about two weeks. He said that he quit because he was
doing 2-3 different jobs instead of one. He said he never worked again. He indicated that he was
sent to prison at age 17 and he got out at age 29 for an aggravated robbery. He said that once he
was released he was out for four years. He tried to get a job but could not get hired because of his
record. He said that he started selling drugs and he stopped because it was too stressful. He said
that his wife was pulling the weight in the family as a security guard. He said that he was then
arrested again at age 33 and has been in this jail for about a year.




                                                                                                     11
    Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                  Page 12 of 63 PageID 1316


 Sparks, R.                             9-25-08; 9-26-08                                   P-1

         Medical/Developmental
 He indicated that his birth was full term and natural. The cord being wrapped around his neck
 reportedly complicated the birth. He said that he was born at home. He indicated that his
developmental milestones proceeded within normal time limits. He said that he has had no major
illnesses. He was hospitalized overnight when he was involved in an automobile accident at age
17. He said that he sustained a head injury during this accident and woke up in the hospital. He
said that he was the driver, and he did not remember whether he had a seatbelt on. He said the
police were chasing him, and his passenger pulled on the wheel. He went from the hospital
directly to jail, and he was chained to the bed. He remembered the chase and the accident. He
said that he turned on the street doing 60 when his passenger jerked the wheel. Thus, there was
no retrograde loss of information. He said that his memory was spotty after he woke up (post-
traumatic amnesia). He was in the hospital for six days. He does not remember everyone who
came in. He said that he broke his pelvic bone, but there were no marks on his head. He has no
known allergies to medications. He said he is currently on Benadryl, Trazodone, Paxil, and
Geodon. He was given his prescriptions here in the jail. He said that prior to coming into jail he
would drink alcohol "barely - every now and then." He said that he used marijuana daily but no
other drugs. He has not used it here in the jail. He said that he smoked one pack of cigarettes
every two days before going to jail.

         Adaptive Functioning
His adaptive functioning was characterized by reduced expressive but adequate receptive
communication, and good self care for toileting, bathing, dressing, and eating. He said that before
he arrived in jail, he could drive (but had no license). He did no cooking. He said that he reads
the sports while in jail. He watches TV, mostly boxing and movies. He used to do yard work.
He said that he has no friends because he does not trust anyone.


         Symptom/Problems
He indicated that he was mostly sad, and he identified symptoms of depression that included
difficulty getting to sleep, reduced interest in activities, having guilt, reduced energy, reduced
concentration, and poor appetite. However, he said the he has gained weight by eating at the
commissary, because he is afraid of being poisoned. He said he has suicidal ideation, and he
made preparations to hang himself but someone came up to his door. He feels that there are
"cameras in the cells." He indicated problems of anxiety that included restlessness, fatigue, poor
concentration, irritability, and difficulty getting to sleep. He denied symptoms of ADHD as a
child. He identified with some oppositional symptoms as a child that included defiance, blaming
others, being touchy and hypersensitive, and being resentful and angry. He also identified with
conduct problems that included getting into fights, being cruel to animals, stealing, having
indiscriminate sex, setting fires, harming property, and burglarizing homes. He said that he has
hurt cats. When asked whether he had ever seen or heard things that other people don't usually
see or hear, he said that the only thing he heard was on that night (in question), when he heard a
voice that sounded like him. The voice said "to kill them because they were trying to kill me."
When asked what the voice actually said, he replied, "If don't kill them, they'll kill me." He said
that he has never heard voices before, and he has never heard voices since. When asked who was
going to kill you he said, "all of them." When asked if the voice was specific, he said, "It just said




                                                                                                     12
           Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                  Page 13 of 63 PageID 1317


        Sparks, R.                             9-25-08; 9-26-08                                   P-8

       kill them because they were trying to kill me." He said if they weren't trying to poison him, he
       would not be sitting here talking to me. When asked if he had taken drugs, he said that he had
        smoked weed but that there were no other drugs in his system.

                Family Issues
       He said that his parents stayed married until his father died. He has two sisters and two brothers
       from his mother. He is the third child. His father had four other children. He said that he was
       married one year before his wife died. He has a 17-year-old daughter who stays with her mother.



       Mental Status/Cognitive Examination:
       Robert Sparks was a 34-year-old right-handed African American man who looked his stated age.
       He wore jail stripes, and he was adequately groomed, sporting a mustache and goatee. He had a
       burn mark on his right hand and tattoos on his upper arms. He was alert and well oriented to
       person, place, and date, but not well oriented to time. Cooperation was adequate except at times
       in the beginning, but rapport was obtained. Affect was blunted but stable, and mood was
       dysphoric. He appeared tense or worried at times. He showed little or no impulsivity during the
       examination. Spontaneity was limited. Social interactions were adequate. He had limited
       insight. There was no evidence of slowing of movements, and no hyperkinesia or fidgeting was
       seen. He had no gait problems that this examiner witnessed. Speech content was reduced, with
       slightly reduced fluency and moderately reduced animation, but normal articulation and word
/p«n   finding. Everyday memory was normal to gross probing. Conversational proficiency was limited.
(       He was prompt and careful in responding, and he generally persisted with difficult tasks. He
       evinced delusions that he was being poisoned. He also indicated that he looked at the wall and
       said, "The cord just moved." Judgment for solutions to common life problems was concrete.
       Testing conditions were adequate, and the results were thought to be representative within
       limitations noted below.


       Symptom Validity:
       It is the current standard in any neuropsychological examination to provide an evaluation of
       symptom validity, which can account for a large proportion of the cognitive test findings. It is
       especially important to do so when any form of compensation or avoidance of punishment may be
       riding on the results. To this end, neuropsychologists have developed an examination of symptom
       validity that includes the evaluation of inconsistencies in the records and self reports, internal
       indicators within the examination, and formal tests of symptom validity, which have been
       standardized and well normed.


       The examinee passed simple probes of effort that occurred during the mental status examination
       without any difficulty. He also made no errors on a simple test of auditory vigilance. His reliable
       digit span of 7 was above the reduced cutoff normally used for lower functioning individuals,
       which gives no evidence of problems with symptom validity. On the raw auditor}' recognition
       delayed score from the Wechsler Memory Scale, he obtained a score of 44, which was above the
       cutoff that identifies symptom validity problems. This indicated no problems with symptom
/0^    validity. On a symptom validity rating scale for low functioning individuals, he obtained a score




                                                                                                            13
    Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                 Page 14 of 63 PageID 1318


Sparks, R.                             9-25-08; 9-26-08                                   P-


of zero, which again gave no evidence of problems with symptom validity. This scale contains
many embedded items within the examination that have been individually and collectively
validated as measuring symptom validity. On the Test of Memory Malingering he made scores of
42, 50, and 47, which gave no evidence of problems with symptom validity. On the Portland
Digit Recognition Test, he obtained an easy items score of 25, a hard item score of 23, and a total
score of 48. All three of these scores are passing, and do not indicate problems with symptom
validity per se. On a modification of the Rey 15 item test that includes a recognition trial to
enhance sensitivity, his total score of 18 was below the cutoff that indicates problems with
symptom validity. While this score is consistent with negative response bias, it is the only finding
out of a number of embedded indicators and established tests, which does not by itself invoke a
diagnosis of malingering. In particular, there was some confusion on this test as he apparently
thought that the letter O was a circle, which subtracted a point from his score. There are also no
inconsistencies in his claims, particularly as he is not claiming amnesia or memory problems per
se. Thus, he does not fit the Slick et al (1999) established criteria for Probable Malingered
Neurocognitive Dysfunction. The cognitive findings were therefore taken to be the product of
good effort, even when they might be low in some areas.

On the MMPI-I1, he obtained a VRIN score of 54T and a TRIN score of 57T (false), which
indicated adequate attention to the items and consistency in responding. In the face of his good
attention and consistency, he obtained an F scale of 120T, Fb of 120T, and Fp of 84T. These
scores show a pattern of endorsement of rarely endorsed items that even psychotic individuals do
not typically choose. Thus, there appears to be symptom endorsement particularly of psychosis
that is not generally reflected in psychotic individuals. This will be discussed at greater length in
the appropriate section.

Estimated Premorbid Levels of Functioning:
The Wechsler Test of Adult Reading (WTAR) was designed to provide an assessment tool for
estimating premorbid intellectual functioning of adults. This test presents words with irregular
pronunciation rules, which maximizes the assessment of the examinee's previous learning of the
word. The scores on this test are generally resistant to brain damage. On the WTAR, Mr. Sparks
obtained a full-scale IQ estimated score of 88 (20th %ile), which is in the low average to average
range. This score was somewhat above his obtained full scale IQ score of 75 (5th %ile), with
about 10% of test takers obtaining a difference this large in this direction. This score was
consistent with his low average to average word identification score of 92 (30th %ile). It is
generally recognized that individuals have particular strengths and weaknesses, creating
fluctuations around a central expected position. If this score is taken to be the estimate of his
general cognitive abilities, we would expect to see a normal distribution of scores, with some
above and some below this central estimated position. The 5lh %ile relative to this expectation
would be a score that is 25 standard score points below, which corresponds to a standard score of
63 (<lsl %ile). The expected level for a general normative population is 100, with a 5th %ile level
of 75. Moreover, the WTAR has normative values that predict expected values from particular
tests such as the Wechsler Memory Scale - III and the Wechsler Adult Intelligence Scale - III.
The differences on these tests will also be acknowledged.




                                                                                                        14
     Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                  Page 15 of 63 PageID 1319


Sparks, R.                             9-25-08; 9-26-08                                  P-10

Summary of Findings (See Score Report Graph and Table at end for Details)

1.      The general pattern showed a range from impaired scores (1sl %ile) on the RBANS total
        score and a coding test of mental speed to average scores on everyday abilities, phonemic
        fluency, memory of faces, problem solving tests, a test of divided and alternating mental
        set, and a test of auditory attention capacity. Mostly, the findings were in the low average
        to average range, with many findings in the borderline range.

2.      Overall intellectual functionine as represented by the Full Scale IQ score of 75 (5th %ile)
        was in the borderline to low average range (95% confidence interval: 71-80). (IQ table is
        appended for details.) The difference between his borderline Verbal IQ (77) and
        Performance IQ (76) scores was trivial. Moreover, the difference between his low average
        Verbal Comprehension Index score of 88 (21sl %ile) and borderline to low average
        Perceptual Organization Index score of 80 (9th %ile) was also not significant, indicating
        that his verbal and nonverbal cognitive abilities were generally equivalent in the borderline
        to low average range overall. The overall Verbal, Performance, and Full Scale IQ scores
        are significantly below that predicted by the WTAR, but his verbal comprehension index
        and perceptual organization index scores are not significantly different from predictions.
        Thus, in general, his verbal and nonverbal cognitive abilities are consistent with
        predictions.


3.      The Repeatable Battery for the Assessment of Neuropsychological Status (RBANS)
        provides a total score that gives an accounting of overall neuropsvchological abilities. His
        total score of 66 (1st %ile) indicated neuropsychological impairment overall. On this
        neuropsychological battery, he showed borderline to low average Immediate Memory (10th
        •Voile), but impaired Delayed Memory (<lst %ile). He also showed borderline to low
        average Visuospatial Constructional index (10th %ile) and Language index (7th %ile) but a
        low borderline Attention index (3rd %ile). The latter was due to low mental speed on the
        Coding task. These findings are suggestive of neuropsychological problems, particularly
        in mental speed and memory after a delay.

4.      Tests of everyday functioning were also given. His ability to identify words was low
        average to average (30th %ile), which corresponded to an 8th grade level. His ability to
        comprehend short passages was similarly average (30th %ile), which corresponded to a
        high sixth grade level (GE: 6.7). His calculation abilities were also similar (29th %ile),
        which corresponded to a high sixth grade level as well. His mental arithmetic, however,
        was borderline (5th %ile), which likely reflected difficulties with mental control and focus.
         In general, however, his everyday abilities were commensurate with predictions.


5.      His language abilities were tested. During the mental status examination, he interpreted
        only 1/4 proverbs correctly. He did not know how to interpret two of the proverbs, and he
        missed an interpretation of another proverb. His visual confrontation naming abilities on
        the Woodcock-Johnson Picture Vocabulary Test were low average (11"1 %ile), which
        corresponded only to a 4th grade level. On the RBANS, his semantic fluency abilities were



                                                                                                      15
     Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                Page 16 of 63 PageID 1320

Sparks, R.                             9-25-08; 9-26-08                                  p. 11

        impaired (2nd %ile), and similar to his semantic fluency on the COWA (4th %ile).
        Phonemic fluency on the COWA, however, was average (39th %ile). Word knowledge
        abilities were low average to average (25th %ile), and generally commensurate with
        predictions. Verbal abstraction abilities on the similarities test were also low average (16th
        %ile), and consistent with predictions. His language abilities are apparently limited by
        associational fluency problems, but are otherwise generally consistent with predictions.

6.      Qn tests of learning and memory, he showed a wide range of abilities. His auditory
        immediate memory index score of 71 (3rd.%ile) on the Wechsler Memory Scale - III was
        in the impaired to borderline range. His Visual Immediate index score of 78 (7th %ile) was
        in the borderline range. His overall immediate memory index score of 69 (2nd %ile) was
        impaired. The auditory delayed index score of 64 (lsl %ile) was impaired, but the visual
        delayed index score of 88 (21st %ile) was in the low average range. Thus, he has impaired
        auditor)' memory while his visual delayed memory is intact and commensurate with
        predictions. His general memory index score of 73 (4th %ile) was in the borderline range.
        It is noteworthy that both the immediate memory and general memory index scores were
        significantly below the WTAR predictions, with 6-9% of test takers obtaining a difference
        that large in that direction. He showed borderline immediate logical memory for
        paragraph length material (5th %ile), and impaired to borderline delayed memory for this
        material (2nd %ile). He showed 50% retention of this material, which is also borderline
        (5th %ile). His immediate verbal associate memory was borderline (5th %ile) while his
        delayed memory of this material was impaired to borderline (2nd %ile). His immediate
        face recognition, however, was average (37th %ile), while his delayed memory of these
        faces was solidly average (63rd %ile). His memory of family picture scenes was impaired
        to borderline (2nd %ile), while his delayed memory of these scenes was borderline (5th
        %ile). He did show 100% retention of this material, which was high average (75th %ile),
        but it is noted that his immediate memory of this material was low to begin with. On the
        RBANS, his immediate memory index (an auditory memory scale) was borderline to low
        average (10th %ile) and only somewhat higher than his auditory immediate memory on the
        Wechsler Memory Scale - III. His delayed memory on this test battery was impaired (<lsl
        %ile), which was commensurate with his auditory delayed memory on the Wechsler
        Memory Scale. On the other hand, his figure recall was in the low average to average
        range (23rd %ile). Thus, it is apparent that his auditory memory is lacking compared to his
        visual memory abilities, which is consistent with psychotic disorders.


7.     Executive functioning involves initiation, planning, organization, problem solving, and
       concept formation based upon feedback from the environment. The ability of a person to
       exercise these functions usually depends upon the integrity of the frontal lobes. Mr.
       Sparks showed adequate planning and organization of the numerals around the clock face,
       except toward the end in which he had spacing problems. On the other hand, the hand
       placement was confused, which is consistent with left hemispheric dysfunction. He
       showed no perseverative tendencies in his copy of a simple alternating figure. His ability
       to inhibit a competing semantic process while color naming on the Stroop Task was
       borderline to low average (8th %ile). When his lower word reading and color naming




                                                                                                    16
      Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                 Page 17 of 63 PageID 1321


Sparks, R.                              9-25-08; 9-26-08                                   p. 12

         speeds were taken into account, he showed low average to average abilities (25 ' %ile),
         commensurate with expectations. On the Wisconsin Card Sorting Test - 64, which
         measures abilities for problem solving based upon feedback from the examiner, he
         obtained three categories, which is within normal limits. His overall error rate was in the
                                                                                                         rth
         average range (32nd %ile) and his perseverative error rate was low average to average (27'
         %ile), which is commensurate with the predictions. On the Woodcock-Johnson concept
         formation task, he scored in the low average range (18th %ile), but this corresponded only
         to the 3rd grade level. This indicated some struggle with concept formation. His ability to
         initiate designs on the Ruff Figural Fluency Tests was low average to average (19th %ile),
         and his ability to inhibit errors on this task was average (50th %ile). His design initiation
         was much higher than his word initiation on the semantic fluency task. His ability to
         divide and alternate mental set on the Trails B Task was average (55th %ile). His ability
         for planning and organization on the WAIS-III picture arrangement subtest was borderline
         to low average (9th %ile). Thus, he generally has variable but intact executive functioning
         with some difficulties with concept formation, visual planning and sequencing, and clock
         hand placement.


8.       The Working Memory Index on the Wechsler Memory Scale - III and the Wechsler Adult
         Intelligent Scale - III provide measures of overall attention and concentration processes.
         His WMS-III Working Memory Index score of 91 (27th %ile) was within the low average
         to average range. This score is divided between an average letter number sequencing
         score (37th %ile) and a low average to average spatial span score (25th %ile). On the
         WAIS-III, his working memory index score of 78 (7th %ile) was somewhat lower, but this
         is likely due to his inability to focus on mental calculation problems. His auditory
         attention capacity on the digit span test was borderline (5th %ile), but it is not clear why
         this should have been lower than the average letter number sequencing score, a harder
         attention capacity task. His mental control was impaired to borderline (2nd %ile), which
         also had to do with reduced mental speed.

9.       On tests of mental speed, he generally did poorly, with some exceptions. His speed of
         visual scanning and numerical sequencing on the Trails A task was low average (19th %ile)
         and commensurate with expectations. His visual matching speed on the Woodcock-
         Johnson Task was borderline to low average (9Ul %ile), which corresponded to a 4th grade
         level. His coding speed on the RBANS was impaired (1st %ile). His processing speed
         index on the WAIS-III was in the impaired to borderline range (3rd %ile) and significantly
         below his verbal comprehension index. His word reading speed on the Stroop test was
         impaired to borderline (3rd %ile), as was his color naming speed (3rd %ile).

10.      His Perceptual Organization index score on the WAIS - ID was in the borderline to
         impaired range (9th %ile). His Visuospatial Construction index on the RBANS was
        similar (6U| %ile). He showed reduced visual constructional on the Block Design task (9th
        %ile) and visual reasoning on the Matrix Reasoning task (9th %ile). On the Beery motor
        index he scored on the borderline range (6lh %ile), and his visual perception was also
        borderline (3rd %ile). Thus, his visuospatial abilities are reduced relative to expectations.




                                                                                                          17
      Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                Page 18 of 63 PageID 1322

Sparks, R.                             9-25-08; 9-26-08                                  P-13


11.      His ability to integrate three-step motor movements was intact with both hands. He
         showed good praxis for three-step commands with both hands. His dominant right hand
         fine motor speed was borderline to low average (10th %ile), and similar to his non-
         dominant hand fine motor speed (8th %ile). His figure copy on the RBANS, a measure of
         visually guided motor control, was in the borderline range (5th %ile). On the VMI his
         motor control score was grossly impaired (<lsl %ile), but this score was reduced from an
         expected higher level due to his poor appreciation of many of the tasks.



Social Emotional Functioning:
Mr. Sparks came to this evaluation evincing paranoid persecutory delusions. In particular, he has
felt and still feels he is the subject of being poisoned. He has also been depressed. On the Beck
Depression Inventory - II, his total score of 46 indicated a very severe level of major depression.
He identified with being so sad or unhappy that he cannot stand it, feeling his future is hopeless,
feeling a total failure as a person, getting very little pleasure from the things he used to enjoy, and
feeling guilty all of the time. He feels he is being punished and he dislikes himself. He is more
critical of himself than he used to be. He would like to kill himself. He cries more than he used
too. He is so restless or agitated that he has to keep moving or doing something and it is hard for
him to get interested in anything. He has much greater difficulty in making decisions than he used
too. He feels more worthless as compared to other people. He has less energy than he used to
have and he sleeps a lot less than usual. He is much more irritable than usual, his appetite is less
than before, and it is hard for him to keep his mind on anything for very long. He is too tired or
fatigued to do a lot of the things he used to do and he is less interested in sex than he used to be.

On the MMPI-2, his scores produced a profile characterized by adequate response consistency and
attention to item content (VRIN and TRIN), but generally high F family scores. This is indicative
of over reporting of pathology, which will be further discussed below. His T scores are shown
below.


Scale           I              Scale          1               Scale           T
VRIN            54             ANX            80              RCd             77
TRIN            57 (F)         FRS            45              RC1             61
F               120            OBS            65              RC2             96
FB              120            VEP            92              RC3             65
Fp              87             HEA            54              RC4             85
FBS             17(Raw)        BIZ            80              RC6             94
L               52             ANG            79              RC7             65
K               35             CYN            69              RC8             63
S              38              ASP            85              RC9             51
Hs             58              TPA            62
D              84              LSE            67
Hy             62              SOD            83
Pd              104            FAM            77




                                                                                                        18
     Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19               Page 19 of 63 PageID 1323

                                      9-25-08; 9-26-08                                 p. 14
Sparks, R.


Mf             50             WRK             84
Pa             93             TRT             95
Pt             81
Sc             94
Ma             73
Si             75


This is considered to be an invalid profile because F is equal to or >110T. Profile invalidity such
as this can come from a number of factors that include excessive symptom checking, falsely
claiming psychological problems, low reading level, a plea for help, or a confused state.




Impressions:
Psychotic disorders include the presence of delusions and hallucinations, along with other positive
symptoms of schizophrenia (disorganized speech or behavior). According to the Diagnostic and
Statistical Manual - IV (DSM-IV), schizophrenia typically includes a mixture of both positive and
negative symptoms that have occurred for a long time (persisting for 6 months). Negative
symptoms may include poverty of speech (laconic or empty replies) and emotional flattening in
which the face may appear unresponsive even under conditions normally associated with
emotions. Schizophrenia is often referred to as a "thought disorder," because the disordered
thinking often comes out in terms of strange or bizarre beliefs (e.g., that a person is being
followed, tormented, spied on, or poisoned) or language production that associates words by their
sounds (e.g., clang associations). Disorganized behavior may appear as unpredictable agitation, or
simply when the person dresses inappropriately for the current weather. Prodromal symptoms are
those that occur prior to the active phase in which there may be attenuated forms of the active
svmptomology (e.g., hypervigilance preceding the actual delusion of being followed by the CIA).
The gross disturbance in schizophrenia typically leads to dysfunction in major life areas such as
work or school functioning, and in relationships. Schizophrenia may be of the Paranoid Type in
which there are persecutory delusions, but other types include Disorganized and Catatonic in
which other features are prominent. If there is a mood disturbance (e.g., depression) concurrent
with active symptoms of schizophrenia, the diagnostic label will be Schizoaffective Disorder,
which was Mr. Sparks's diagnosis in the Dallas County Jail records.

According to the DSM-IV, the diagnostic features of a Delusional Disorder include the presence
of one or more non-bizarre delusions that persist for at least one month. Bizarre delusions are
clearly implausible and not understandable, and they are not generally derived from usual life
experiences. For example, a person who believes that an alien has removed her kidneys and put
them up for auction on eBay and has done so telepathically has a bizarre delusion. By contrast, a
non-bizarre delusion involves situations that occur in real life, such as being followed or poisoned
or infected. A persecutory delusion occurs when the main theme of the delusion involves the
belief that the person is being conspired against, poisoned, spied upon, etc. Small incidents
become transferred into the delusional system. For example, a feeling of nausea or acid reflux
following a meal might get transformed into the implication that the cook poisoned the person.




                                                                                                  19
           Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                 Page 20 of 63 PageID 1324


       Sparks, R.                             9-25-08; 9-26-08                                  p. 15

f®**   The simple act of another inmate or guard glancing into the jail cell can also gel transformed into
       the idea of being spied upon, perhaps for the further reason of being poisoned, as if there was a
       conspiracy. Mr. Sparks apparently has these false beliefs wrapped up into a delusional system.
       The term that most people associate with delusional disorder is paranoia. Delusional disorder is
       often contrasted and must be differentiated from the condition known as paranoid schizophrenia.
       According to DSM-IV, schizophrenia occurs with a mixture of both positive and negative signs
       and symptoms that have been significant for a long period of time. The positive signs may
       include auditory or visual hallucinations (e.g., hearing voices that command the person to do
       certain things), but in delusional disorder these are not prominent if they are present at all. In
       paranoid schizophrenia, the paranoid delusions usually start earlier in life, and they are frequently
       associated with auditory' hallucinations in which voices are part and parcel of the delusional
       system. In schizophrenia there may be disorganized speech. There are also typically negative
       symptoms such as emotional flattening, a prominent feature of Mr. Sparks's presentation. Other
       features of paranoid schizophrenia might include anxiety, anger, and being aloof and
       argumentative.


       There is a strong genetic component to these disorders in which closer relatives of probands (the
       persons with the marker illness) have a much higher frequency of the same or similar disorder
       compared to more distant relatives. Recent studies have shown genetic associations between
       delusional disorder and paranoid schizophrenia. At least one study has revealed an important
       association between the genes for human leukocyte antigen (HLA) in paranoid disorders. It is
       thought that the neurotransmitter dopamine is involved in delusional disorder, and current
       molecular genetic evidence is suggestive that genotype frequencies of certain genes are
       significantly higher in patients with persecution-type delusional disorders compared to
       schizophrenic patients of other types or compared to controls. Thus, while it may be of some
       interest to classify Mr. Sparks as having a schizophrenic illness or a delusional disorder per se, it
       is most difficult to do so in this case as he has features of both. More important is that he has
       family members who have been diagnosed with schizophrenic illness, and his behavior must be
       taken into this context. The genetic research on persecutory disorders suggests that the diagnostic
       pie may require a different sort of cutting up, but that paranoid-type disorders are caused by a
       genetic malfunction.

       For emphasis in the present case, the family background includes uncles and cousins with
       psychotic illnesses in which there are disordered belief systems that take over the person's life,
       causing major dysfunction. In families characterized by low functioning in general, these
       behaviors are often passed off as eccentric or as the result of some other issue. In Robert's case,
       his sister started believing that he needed some help, but his mother suggested that he just needed
       time to adapt from being imprisoned for so long. This prevented Robert from getting the
       psychiatric help that he needed in time. Moreover, because of the nature of paranoid-type
       illnesses, it is not clear that Robert would have agreed to obtain such help. Indeed, he has said
       that he believes his mother to be in on some conspiracy against him, and it is probable that he
       would have simply dismissed psychiatric help as part and parcel of a conspiracy. This problem is
       certainly suggested by the sister's thinking that he needed commitment, as opposed to simply
       suggesting that he get psychiatric help.




                                                                                                           20
         Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                  Page 21 of 63 PageID 1325

      Sparks, R.                             9-25-08; 9-26-08                                  P-16



      The high F family scores on the MMPI-2 require comment. These scales are often elevated when
      an individual is exaggerating or producing psychotic symptoms. Malingering involves the
      production of symptomatology for the purpose of secondary gain - either compensation or
      avoidance of punishment. In the case of someone charged with a capital crime in which he is
      facing a potential death sentence, it would be a surprise if certain symptoms were not exaggerated
      or produced out of whole cloth simply because death is on the line. And indeed, Mr. Sparks's
      assertion that the cord was moving when he was asked about visual or auditory hallucinations
      strains credibility; it is as if he was simply performing for the examiner when questioned about
      hallucinations. Nevertheless, every case requires close scrutiny, and in particular death cases must
      be examined very closely. Prisoners and individuals with genuine psychosis may produce high F
      scale scores on the MMPI-2, thus rendering them in the classification scheme as false positives,
      whereas the score on Fp (Infrequency-Psychopathology) is less sensitive to the presence of severe
      psychopathology. This defendant's score on FP is not in the range (>100) that would invalidate
      the profile based upon a suspicion of malingering of psychotic symptomology. Also, his score on
      FBS is low, which does not provide evidence for other malingered symptomology (e.g., somatic
      and cognitive). Moreover, low functioning individuals often do not often understand the nature
      and consequences of a finding of malingering, even when they are warned. In these cases,
      examiners must take great care to sort out the responses and claims of the individual with respect
      to the history of the case.

      In Mr. Sparks's case, the history hangs together well and is consistent in spite of the findings on
/0\
      the MMPI-2. The paranoia was apparently present long before the night in question and has
      continued with different targets since that time. The paranoia was noticed and discussed by
      family members prior to the night in question. Mr. Sparks continues to feel that he is the target of
      a conspiracy to poison him in the jail, which provides further evidence of the continuation of this
      disorder in spite of the original targets being eliminated. Other professionals have provided a
      schizophrenic diagnosis independent of this examination. There is no evidence of the sort of
      cognitive or memory claims that malingering defendants typically use, and the exaggerated
      components (e.g., cord moving on wall) have little to do with the core features of his disorder.
      His family history is also strongly suggestive of a genetic component to his paranoid disorder.
      These problems are consistent with poor functioning in daily life, including shallow relationships,
      and poor ability to work toward a set of goals.

      These problems don't just suddenly appear in adulthood, but are often preceded by relatively poor
      organization during childhood, as was the case here. The evidence of poor functioning in school,
      poor relationships, poor problem solving during childhood, and disorganized responses to
      stressors is suggestive of poor development, possibly as a prodromal phase. In other terms, a
      genetic disorder that predisposes a brain to this sort of development is likely responsible for
      disorganization during childhood. Moreover, his life experiences never afforded him the training
      in problem solving or pursuit of life's goals that might have predisposed him to a simpler and less
      violent response to his delusional beliefs.

      Mr. Sparks also fits criteria for recurrent depression at a level that is severe for Major Depression.




                                                                                                           21
            Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                  Page 22 of 63 PageID 1326


      Sparks, R.
                                                9-25-08; 9-26-08                                 P- l7

(**    He has been suicidal and was placed on suicide watch. He also provided a history of panic
[     disorder symptomology. It is likely that he was agoraphobic according to the history, but there is
      no good way to determine agoraphobia during his time in jail, although he has been socially
      withdrawn.

      Neuropsychologically, he showed problems with concept formation, and disorganization of his
      clock drawing along with mental speed and auditory memory problems that are suggestive of left
      hemispheric dysfunction. Dallas county jail records indicated that he suffered a significant closed
      head injury with loss of consciousness and was in the hospital for 2-3 weeks in 1991. These
      records are sparse, and it is not known by this examiner whether he was afforded cognitive
      rehabilitation for his injuries at the time. This is the sort of injury that with complications (e.g.,
      bleeding in the left hemisphere) could result in clinically significant changes in mental speed and
      cognitive organization such as those seen here.



      Diagnostic Considerations:


      Axis I             298.9 Psychotic Disorder Not Otherwise Specified
                         29633 Depression, recurrent, severe
                         294.9 Cognitive Disorder NOS
                         300.01 Panic Disorder
^                        305.20 History of Cannabis Abuse/Dependence

      Axis II            301.7 Antisocial Personality Disorder

             HI                  History of motor vehicle accident with closed head injury

               V                 Psychosocial stressors: incarceration; chronic mental illness


       Axis V             Current GAF = 46 Severe




       Questions Answered:


       /.          Does the defendant possess any neuropsychological deficits, and what is the nature and
                   extent ofany deficits? How would the deficits affect his dailyfunctioning and life
                   choices?

                   As mentioned above, he has problems with auditory memory, concept formation, and
                   disorganization of his clock drawing, along with mental speed problems that are
                   suggestive of left hemispheric dysfunction. This examiner was unable to get records
                   related to his motor vehicle accident and reported closed head injury (CHI). The reports




                                                                                                              22
      Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                Page 23 of 63 PageID 1327


Sparks, R.
                                         9-25-08; 9-26-08                                P-18

         are suggestive of a "significant" injury, and if it is true that he woke up in the hospital
         (with the implication of loss of consciousness of longer than 30 minutes), then it is quite
         possible that the CHI was at the level of a moderate traumatic brain injury. It is not known
         whether there were complications (e.g., bleeding in the brain), but there is the distinct
         possibility of non-recovered damage, with mostly left hemispheric involvement. On the
         other hand, schizophrenic illness is associated with brain dysfunction that yields mental
         slowing and memory problems, along with frontal involvement that produces affective
         flattening. In daily life, these neuropsychological deficits would cause difficulty with
         work functioning by making it harder for him to learn from experience, and to remember
         instructions. The mental slowing would make it harder for him to think on his feet and
         provide responsive answers to challenges and questions. The rigidity and difficulty with
         problem solving would make it difficult for him to find creative solutions to problems, and
         to recognize legitimate alternatives. It is also important to note that psychotic syndromes
         occur more frequently in individuals who have suffered a traumatic brain injury.

2.       Does the defendant have a genetic predisposition to a psychotic mental illness?

         Yes, he has an extensive family history of psychotic illness, with many close relatives
         having psychotic symptoms. The paranoid nature of his psychotic illness has a research
         base that shows a strong genetic linkage.

3.       Does the defendant have a mental illness, psychotic or otherwise, and is this mental illness
         considered severe or serious?

         Yes, the defendant has a serious mental illness that is psychotic. He is prone to paranoid
         delusions that have continued in spite of treatment. He has poor emotional responses to
         stressors, and indeed one of his stressors involves the content of his delusions; in
         particular, he believes that people are trying to poison him. His history is suggestive of
         poor control, and he tends to respond to these beliefs with behavior that is oriented toward
         protecting himself from the idea that someone is trying to poison or otherwise kill him.
         For example, he believed that someone was in the attic in the house, so he nailed shut the
         attic door to try and trap this person who was persecuting him. This sort of action was
         taken in consequence to the content of the delusions. Others tend to regard this behavior
         as "crazy," and have difficulty interacting with a person who holds these beliefs. His
         sister, in fact, felt the need to have him committed, as opposed to merely getting him
         psychiatric help. This is suggestive that he would have regarded helpful suggestions
          within the delusional system as part of a conspiracy to do him in.

 4.       Could his symptoms significantly impact his emotional expression, cognition, functioning,
          and volitional control?

          As discussed above, his illness includes the emotional flattening in which his expressions
          lack the emotional responsiveness typically seen in response to emotional situations. He
          would have trouble expressing emotional sympathy with his loved ones with respect to




                                                                                                       23
    Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                                      Page 24 of 63 PageID 1328


Sparks, R.                                        9-25-08; 9-26-08                                                 P-19

         their troubles. Also, from a neuropsychological perspective, psychotic illness is associated
         with mental slowing, and memory problems that have been discussed above and that
         contribute to his problems in life. His difficulty inhibiting his responses, along with his
         poor problem solving, do not allow for flexibility in response to his beliefs that someone is
         trying to poison him. In particular, at times when the feeling that he is the target of attack
         becomes severe, he may react by directly protecting himself, without being able to discuss
         or think of alternatives. A major feature of psychotic illnesses is the inability of the person
         to get along in life: family relationships, work, friends, etc. In this case, it is abundantly
         clear that his persecutory delusional system in which he believed people were trying to
         poison him directly participated in his estrangement from family, avoidance of friendships
         and associations, and inability to participate in meaningful goal directed work activity.


Thank you for involving me in the examination of this individual, if there are any questions or
concerns about the findings or report, please feel free to contact me.




Michael D. Chafetz, Ph.D., ABPP
Licensed in Clinical Psychology and Neuropsychology
Board Certified in Clinical Neuropsychology

MDC/jmi


(This report is subject to transcription error. The findings are based on the available evidence. If new evidence comes to light, the
examiner reserves the right to adjust his conclusions accordingly.)




                                                                                                                                  24
    Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                              Page 25 of 63 PageID 1329


Sparks, R.                                   9-25-08; 9-26-08                                        P-20

                   Findings From Wechsler Adult Intelligence Scale -

                                             Verbal Scale                         Performance scale         ss
WAIS-III          IQ/lx             %ile                                 ss

                                     6       Vocabulary                  8        Picture Completion        8
                                             Similarities                7        Coding                    5
PIO               76                 5
                                             Arithmetic                  5        Block Design              6
                  75                  5
                                             Digit Span                  5        Matrix Reasoning          6
VC index          n                 21
                                      9      Information                 8        Picture Arrangement       6
PO index          80
                                             Comprehension               4        Symbol Search             4
WM index          78                  7
PS index          71                  3      LN Sequencing               9


(100 is an average IQ/lndex score at the 50* %ile; 10 is an average scale score at the 50th %ile)




                                                                                                                 25
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19   Page 26 of 63 PageID 1330




     Appendix C - Relevant Pages from the DSM-5




                                                                          26
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19   Page 27 of 63 PageID 1331




                                                                          27
           .:lectual Disability {Intellectual Developmental Disorder)                                 33
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                            Page 28 of 63 PageID 1332
               an opportunity to documen~ factors that may have played a role in the etiology of the
           -.ender, as well as th_ose that might affect the clinical course. Examples include genetic
                ers, such as fragile X syndrome, tuberous sclerosis, and Rett syndrome; medical con-
            ~ such as epilepsy; and_ environmental factors, including very low birth weight and
           - alcohol exposure (even m the absence of stigmata of fetal alcoh ol syndrome).



                            Intellectual Disabilities

                                              Intellectual Disability
                             (Intellectual Developmental Disorder)
      :    ~gnosti c     Criteria
         =:a:tual disability {intellectual developmental disorder) is a disorder with onset during
        .; :ievelopmental period that includes both intellectual and adaptive functioning deficits
         :..:"leeptual, social, and practical domains. The following three criteria must be met:
      - :leficits in intellectual functions, such as reasoning, problem solving, planning, abstract
           - - king, judgment, academic learning , and learning from experience, confirmed by
          :io1h clinical assessment and individualized, standardized intelligence testing.
      :: ::.eficits in adaptive functioning that result in failure to meet developmental and socio-
           :ultural standards for personal independence and social responsibility. Without ongo-
           -.g support, the adaptive deficits limit functioning in one or more activities of daily life,
           5Ucil as communication, social participation, and independent living, across multiple
           anvironments, such as home, school, work, and community.
           :J-rlset of intellectual and adaptive deficits during the developmental period.
            e: The diagnostic term intellectual disability is the equivalent term for the ICD-11 diag-
          ~.s of  intellectual developmental disorders. Although the term intellectual disability is
       -...:-: mroughout this manual, both terms are used in the title to clarify relationships with
          -:.. classification systems. Moreover, a federal statute in the United States {Public Law
          --256, Rosa's Law) replaces the term mental retardation with intellectual disability, and
       =5-ea.rch journals use the term intellectual disability. Thus, intellectual disability is the
       - - - common use by medical, educational, and other professions and by the lay public
         ~ advocacy groups.

          --=--=r current severity (see Table 1):
           - 7 (F70)     Mild
           _ 8.0 (F71)   Moderate
           _ 8.1 (F72)   Severe
             8-2 (F73)   Profound


      Soecifiers
           _ "'Cllious levels of severity are defined on the basis of adaptive functioning, and not IQ
            -es, because it is adaptive functioning that determines the level of supports required.
           "'.'eOYer, IQ measures are less valid in the lower end of the IQ range.

                                                                                              28
         -=- '3Ctual Disability Document
Case 3:12-cv-00469-N            (Intellectual Developmental
                                               66-1 Filed Disorder)
                                                            07/26/19              Page 29 of 63 PageID
                                                                                                 37    1333

           ~- ..ostic          Features
                  <SSential features of intellectual disability (intellectual developmental disorder) are
                ..;tS in    general mental abilities (Criterion A) and impairment in everyday adaptive
                  -saning, in comparison to an individual's age-, gender-, and socioculturally matched
                  .,. Criterion B). Onset is during the developmental period (Criterion C). The diagnosis
                   :ellectual disability is based on both clinical assessment and standardized testing of
              _:ectua} and adaptive functions.
                :=tenon A refers to intellectual functions that involve reasoning, problem solving,
                   iing, abstract thinking, judgment, learning from instruction and experience, and
                 :ocal understanding. Critical components include Yerbal comprehension, working
         "':"'F'l""":luv, perceptual reasoning, quantitative reasoning, abstract thought, and cognitive ef-

                 -_ lntellectual functioning is typically measured with individually administered and
                ~etrically valid, comprehensive, culturally appropria te, psychometrically sound
                 - f intelligence. Individuals with intellectual disability have scores of approximately
                  <tandard deviations or more below the population mean, including a margin for mea-
         ----~'""'•t error (generally +5 points). On tests with a standard deviation of 15 and a mean
                      . this involves a score of 65-75 (70 ± 5). Clinical training and judgment are required
               -::ei:pret test results and assess intellectual performance.
                7
                   .xtors that may affect test scores include practice effects and the "Flynn effect' (i.e.,
                    ~ high scores due to out-of-date test norms). Invalid scores may result from the use of
                 : !ntelligence screening tests or group tests; highly discrepant individual subtest scores
                   ::iake an overall IQ score invalid. Instruments must be normed for the individual's so-
                    ' tural background and native language. Co-occurring disorders that affect communi-
                         language, and / or motor or sensory function may affect test scores. Individual
              ~ - · e profiles based on neuropsychologica1 testing are more useful for understanding
                   :.iectual abilities than a single IQ score. Such testing may identify areas of relative
         .::-:~_,the; and weaknesses, an assessment important for academic and vocational planning.
                ·..._test scores are approximations of conceptual functioning but may be insufficient to
                       reasoning in real-life situations and mastery of practical tasks. For example, a per-
             - · ith an IQ score above 70 may have such severe adaptive behavior problems in social
                :;nent, social understanding, and other areas of adaptive functioning that the person's
                       functioning is comparable to that of individuals with a lower IQ score. Thus, clinical
              • pient is needed in interpreting the results of IQ tests.
                Jeficits in adaptive functioning (Criterion B) refer to how well a person meets community
               ·.dards of personal independence and social responsibility, in comparison to others of sim-
              - ?ge and sociocultural background. Adaptive functioning involves adaptive reasoning in
             - edomains: conceptual, social, and practical. The conceptual (academic) domain involves
              - petence in memory, language, reading, writing, math reasoning, acquisition of practical
                    ·ledge, problem solving, and judgment in novel situations, among others. The social do-
             - involves awareness of others' thoughts, feelings, and experiences; empathy; interper-
                 " communication skills; friendship abilities; and social judgment, among others. The
                 -'Dll domain involves learning and self-management across life settings, including personal
               _ ioiJ responsibilities, money management, recreation, self-management of behavior, and
                       and work task organization, among others. Intellectual capacity, education, motivation,
             ~tion, personality features, vocational opportunity, cultural experience, and coexisting
                .eral medical conditions or mental disorders influence adaptive functioning.
                 ...daptive functioning is assessed using both clinical evaluation and individualized,
                 Jrally appropriate, psychometrically sound measures. Standardized measures are
              _.:";th knowledgeable informants (e.g., parent or other family member; teacher; coun-
                 -care provider) and the individual to the extent possible. Additional sources of infor·
                      n include educational, deYelopmental, medical, and mental health evaluations. 29
                -es from standardized measures and interview sources must be interpreted using clin-
_ _ _...__ _,...ioment. When s tandardized testing is difficult or impossible, because of a variety of
        38                                                             Neurodevelopmental Disorders
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                          Page 30 of 63 PageID 133
        factors (e.g., sensory impairment, severe problem behavior), the individual may be diag-
        nosed with unspecified intellectual disability. Adaptive functioning may be difficult to
        assess in a controlled setting (e.g., prisons, detention centers); if possible, corroborative in-
        formation reflecting functioning outside those settings should be obtained.
            Criterion Bis met when at least one domain of adaptive functioning-conceptual, so-
        cial, or practical-is sufficiently impaired that ongoing support is needed in order for the
        person to perform adequately in one or more life settings at school, at work, at home, or in
        the community. To meet d iagnostic criteria for intellectual disability, the deficits in adap-
        tive functioning must be directly related to the intellectual impairments described in Cri-
        terion A. Criterion C, onset during the developmental period, refers to recognition that
        intellectual and adaptive deficits are present during childh ood or adolescence.

        Associated Features Supporting Diagnosis
        Intellectual disability is a heterogeneous condition with multiple causes. There may be
        associated difficulties with social judgment; assessment of risk; self-management of behav-
        ior, emotions, or interpersonal relationships; or motivation in school or work environments.
        Lack of communication skills may predispose to disruptive and aggressive behaviors. Gull-
        ibility is often a feature, involving naivete in social situations and a tendency for being easily
        led by others. Gullibility and lack of awareness of risk may result in exploitation by others
        and possible victimization, fraud, unintentional criminal involvement, false confessions,
        and risk for physical and sexual abuse. These associated features can be important in crim-
        inal cases, including Atkins-type hearings involving the death penalty.
             Individuals with a diagnosis of intellectual disability with co-occurring mental disor-
        ders are at risk for suicide. They think about suicide, make suicide attempts, and may die
        from them. Thus, screening for suicidal thoughts is essential in the assessment process. Be-
        cause of a lack of awareness of risk and danger, accidental injury rates may be increased_

         Prevalence
         Intellectual disability has an overall general population prevalence of approximately 1%,
         and prevalence rates vary by age. Prevalence for severe intellectual disability is approxi-
         mately 6 per 1,000.

         Development and Course
         Onset of intellectual disability is in the developmental period. The age and characteristic
         features at onset depend on the etiology and severity of brain dysfunction. Delayed motor,
         language, and social milestones may be identifiable within the first 2 years of life among
         those with more severe intellectual disability, while mild levels may not be identifiable un-
         til school age when difficulty with academic learning becomes apparent. All criteria (in-
         cluding Criterion C) must be fulfilled by history or current presentation. Some children
         under age 5 years whose presentation will eventually meet criteria for intellectual disabil-
         ity have deficits that meet criteria for global developmental delay.
              When intellectual disability is associated w ith a genetic syndrome; there may be a char-
         acteristic physical appearance (as in, e.g., Down syndrome). Some syndromes have a
         behavioral pilenotype, which refers to specific behaviors that are characteristic of particular
         genetic disorder (e.g., Lesch-Nyhan syndrome). In acquired forms, the onset may be
         abrupt following an illness such as meningitis or encephalitis or head trauma occurring
         during the developmental period. When intellectual disability results from a loss of pre-
         viously acquired cognitive skills, as in severe traumatic brain injury, the diagnoses of in-
         tellectual disability and of a neurocognitive disorder may both be assigned.
              Although intellectual disability is generally nonprogressive, in certain genetic disor-
         ders (e.g., Rett syndrome) there are periods of worsening, followed by stabilization, and ix:
                                                                                           30
        ectual Disability (Intellectual Developmental Disorder)                                 39
ase 3:12-cv-00469-N Document 66-1 Filed 07/26/19                            Page 31 of 63 PageID 13
           (e.g., San Phillippo syndrome) progressive worsening of intellectual function. After
       - childhood, the disorder is generally lifelong, although severity levels may change
      - mite. The course may be influenced by underlying medical or genetic conditions and
        :mrring conditions (e.g., hearing or visual impairments, epilepsy). Early and ongoing in-
           ·ons may improve adaptive functioning throughout childhood and adulthood. In
          cases, these result in significant improvement of intellectual functioning, such that
       .:iagnosis of intellectual disability is no longer appropriate. Thus, it is common practice
          assessing infants and young children to delay diagnosis of intellectual disability un-
            an appropriate course of intervention is provided. For older children and adults,
          tent of support provided may allow for full participation in all activities of daily liv-
         ~ improved adaptive function. Diagnostic assessments must determine whether im-
        ed adaptive skills are the result of a stable, generalized new skill acquisition (in which
         the diagnosis of intellectual disability may no longer be appropriate) or whether the
            ement is contingent on the presence of supports and ongoing interventions (in
           case the diagnosis of intellectual disability may still be appropriate).

                and Prognostic Factors
   ~.....eticand physiological. Prenatal etiologies include genetic syndromes (e.g., se-
            variations or copy number variants involving one or more genes; chromosomal
      -nlers), inborn errors of metabolism, brain malformations, maternal disease (including
      - tal disease), and environmental influences (e.g., alcohol, other drugs, toxins, terato-
       - Perinatal causes include a variety of labor and delivery-related events leading to
      .::atal encephalopathy. Postnatal causes include hypoxic ischemic injury, traumatic
     _'"I injury, infections, demyelinating disorders, seizure disorders (e.g., infantile spasms),
      ;::e and chronic social deprivation, and toxic metabolic syndromes and intoxications
     _ lead, mercury).

        lture-Related Diagnostic Issues
      :o.Jectual disability occurs in all races and cultures. Cultural sensitivity and knowledge
       .::eeded during assessment, and the individual's ethnic, cultural, and linguistic back-
       und, available experiences, and adaptive functioning within his or her community and
        ;.:xal setting must be taken into account.

   Gender-Related Diagnostic Issues
       erall, males are more likely than fem ales to be d iagnosed w ith both mild (average
     · ·e:female ratio 1.6:1) and severe (average male:female ratio 1.2:1) forms of intellectual
     ~ty. However, gender ratios vary widely in reported studies. Sex-linked genetic fac-
     -,:and male vulnerability to brain insult may account for some of the gender differences.

   Diagnostic Markers
     ccmprehensive evaluation includes an assessment of intellectual capacity and adaptive
         "oning; identification of genetic and nongenetic etiologies; evaluation for associated
     diical conditions (e.g., cerebral palsy, seizure disorder); and evaluation for co-occurring
        tal, emotional, and behavioral disorders. Components of the evaluation may include
       · pre- and perinatal medical history, three-generational family pedigree, physical exam-
     - · , genetic evaluation (e.g., karyotype or chromosomal microarray analysis and testing
     - specific genetic syndromes), and metabolic screening and neuroimaging assessment.

   Differential Diagnosis
   -- diagnosis of intellectual disability should be made whenever Criteria A, B, and Care
                                                                                    31
    .et. A diagnosis of intellectual disability should not be assumed because of a particular
       40                                                          Neurodevelopmental     Disord~rs
ase 3:12-cv-00469-N Document 66-1 Filed 07/26/19                        Page 32 of 63 PageID 13
      genetic or medical condition. A genetic syndrome linked to intellectual disability should
      be noted as a concurrent diagnosis with the intellectual disability.
      Major and mild neurocognitive disorders. Intellectual disability is categorized as a neu-
      rodevelopmental disorder and is distinct from the neurocognitive disorders, which are
      characterized by a loss of cognitive functioning. Major neurocognitive disorder may co-
      occur with intellectual disability (e.g., an individual with Down syndrome who develops
      Alzheimer's disease, or an individual with intellectual disability who loses further cogni-
      tive capacity following a head injury). In such cases, the diagnoses of intellectual disability
      and neurocognitive disorder may both be given.
      Communication disorders and specific learning disorder. These neurodevelopmental
      disorders are specific to the communication and learning domains and do not show defi-
      cits in intellectual and adaptive behavior. They may co-occur with intellectual disability.
      Both diagnoses are made if full criteria are met for intellectual disability and a communi-
      cation disorder or specific learning disorder.
      Autism spectrum disorder. Intellectual d isability is common among individuals with
      autism spectrum disorder. Assessment of intellectual ability may be complicated by so-
      cial-communication and behavior deficits inherent to autism spectrum disorder, which
      may interfere with understanding and complying with test procedures. Appropriate as-
      sessment of intellectual functioning in autism spectrum disorder is essential, with reas-
      sessment across the developmental period, because IQ scores in autism spectrum disorder
      may be unstable, particularly in early childhood.

       Comorbidity
       Co-occurring mental, neurodevelopmental, medical, and physical conditions are frequent
       in intellectual disability, with rates of some conditions (e.g., mental disorders, cerebral
       palsy, and epilepsy) three to four times higher than in the general population. The prognosis
       and outcome of co-occurring diagnoses may be influenced by the presence of intellectual
       disability. Assessment procedures may require modifications because of associated disor-
       ders, including communication disorders, autism spectrum disorder, and motor, sensory,
       or other disorders. Knowledgeable informants are essential for identifying symptoms
       such as irritability, mood dysregulation, aggression, eating problems, and sleep problems,
       and for assessing adaptive functioning in various community settings.
           The most common co-occurring mental and neurodevelopmental disorders are atten:-
       tion-deficit/ hyperactivity disorder; depressive and bipolar disorders; anxiety disorders;
       autism spectrum disorder; stereotypic movement disorder (with or without self-injurious
       behavior); impulse-control disorders; and major neurocognitive disorder. Major depres-
       sive disorder may occur throughout the range of severity of intellectual disability. Self-
       injurious behavior requires prompt diagnostic attention and may warrant a separate di-
       agnosis of stereotypic movement disorder. Individuals with intellectual disability, partic-
       ularly those with more severe intellectual disability, may also exhibit aggression and
       disruptive behaviors, including harm of others or property destruction.

       Relationship to Other Classifications
       ICD-11 (in development at the time of this publication) uses the term intellectual develop-
       mental disorders to indicate that these are disorders that involve impaired brain functioning
       early in life. These disorders are described in ICD-11 as a metasyndrome occurring in the
       developmental period analogous to dementia or neurocognitive disorder in later life.
       There are four subtypes in ICD-11: mild, moderate, severe, and profound.
           The American Associa tion on Intellectual and Developmental Disabilities (AAIDD
       also uses the term intellectual disability with a similar meaning to the term as32used in this
     Global Developmental Delay
Case 3:12-cv-00469-N      Document 66-1 Filed 07/26/19                       Page 33 of 63 41PageID 133

     manual. The AAIDD's classification is multidimensional rather than categorical and is
     based on the disability construct. Rather than listing specifiers as is done in DSM-5, the
     _.\AIDD emphasizes a profile of supports based on severity.


                                           Global Developmental Delay
                                                                                   315.8 (F88)
     -:Jiis diagnosis is reserved for individuals under the age of 5 years when the clinical severity
      wel cannot be reliably assessed during early childhood. This category is diagnosed when
     CJl individual fails to meet expected developmental milestones in several areas of intellec-
     :.sa.I functioning , and applies to individuals who are unable to undergo systematic assess-
     =:ents of intellectual functioning, including children who are too young to participate in
      Eoandardized testing. This category requires reassessment after a period of time.



                              Unspecified Intellectual Disability
                          (Intellectual Developmental Disorder)
                                                                                      319 (F79)
      --~   category is reserved for individuals over the age of 5 years when assessment of the
      :.egree of intellectual disability (intellectual developmental disorder) by means of locally
      :<'ailable procedures is rendered difficult or impossible because of associated sensory or
      :':ysical impairments, as in blindness or prelingual deafness; locomotor disability; or pres-
      ::::ce of severe problem behaviors or co-occurring mental disorder. This category should
      :r-.~ be used in exceptional circumstances and requires reassessment after a period of time.




                     Communication Disorders
      :::isorders of communication include deficits in language, speech, and communication.
     · :".'m:h is the expressive production of sounds and includes an individual's articulation,
      -:.:.ency, voice, and resonance quality. Language includes the form, function, and use of a
      · ventional system of symbols (i.e., spoken words, sign language, written words, pic-
      :_-es) in a rule-governed manner for communication. Communication includes any verbal
        -nonverbal behavior (whether intentional or unintentional) that influences the behavior,
       ..:.eas, or attitudes of another individual. Assessments of speech, language and communi-
        =!:ion abilities must take into account the individ ual's cultural and language context,
      -aticularly for individuals growing up in bilingual environments. The s tandardized mea-
      ' =res of language development and of nonverbal intellectual capacity must be relevant for
      -:-.ecultural and linguistic group (i.e., tests developed and standardized for one group may
      - ~provide appropriate norms for a different group). The diagnostic category of commu-
      - ration disord ers includes the following: language disorder, speech sound disorder,
      ~ ~ood-onset fluency disorder (stuttering), social (pragmatic) communication disor-
            ' and other specified and unspecified communication disorders.
                                                                                             33
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19   Page 34 of 63 PageID 1338




   Appendix D - Sparks' School Records from Trial




                                                                          34
     WRKD0C4       1.lep                                                                                Dallas   Independent     School   District
                                                                                                                 Transcript System
     ID:    66034597            Loc:       997    Birthdate:         02/13/1974                                                                               SSN:    466599289           State   ID:              ID:    66034597


     Student:            SPARKS,    ROBERT B                                                                                                                  Transcript      Loc:    022    WOODROW    WILSON HIGH      SCHOOL

     Sex:   ra      Race:       B   Grade:         09    Adviaor:                                                                                             Student Status:         w     Effective:    03/11/1991
     Parent/Gaard:              PATRICIA          CROCKETT                                                                                                    Average:                     50.6100
                                3530 CULVER ST                                                                                                                Collegiate GPA:

                             DALLAS.         TX         75223                                                                                                 Class   Rank:     445       in class of     534;   Quartile:
                                                                                                                                                                      (last   loaded on 02/22/1991)


     Grad Plan:            (0001)      -    HIGH SCHOOL PROGRAM
                 Yr-into-9th:          89/90 GPOption:                    CATE Pathway:                                                        College Bound:


     SECTION       1 :    COURSE    INFORMATION                                                          WORKING DOCUMENT,        04/22/200B                                                                             Page
                                                                                                                                                                                                                      StuPg


                 Sem/                                                               AAR   CODES   GPA   ••••GRADES************** deny/          Cred           GRD      RNK

       YR        Mrkp Loc Crs/Sec                 DISD title              Grd CC.II.SS            CAT    1   2   3  EX SEM(type) s(avg)         (s/1)          PNT      PNT                          Update/Message



      87/88       1/3     04B 4582/15 PHY EDUC 7-8                            07                                            76                   0.0
                                    03823000            PE      PE   7-8            Inst:
                          048 9105/02 BAS COMM SKLS S 07                                                                    75                   0.0
                                    SE000100            LA      COMM1               Inst:
                          048    9106/02         BAS SOC SKLS        S        07                                            69                   0.0(1)
                                    SE000001            LOCL    SPEC      ED        Inst:
                          048    9106/03 BAS SOC SKLS S                        07                                           73                   0.0(1)
                                    SE000001            LOCL    SPEC      ED        Inst:
                          048    9107/02 BAS MATH SKLS S 07                                                                 76                   0.0(1)
                                    SE000001            LOCL    SPEC          ED    Inst:
                          048    9108/02 BAS HLTH&GRM S                        07                                           67                   0.0(1)
                                    SEO00001            LOCL    SPEC          ED    Inst:
                          048    9109/02 BASIC WK SKL S                        07                                           76                   0.0(1)
                                    SE000001            LOCL    SPEC          ED    Inst:


      87/88 2/6 048              4582/20 PHY EDUC 7-8                          07                                           68                   0.0
                                    03823000            PE      PE    7-8           Inst:
                          048    9105/02         BAS COMM      SKLS       S    07                                           74                   0.0
                                    SE000100            LA      COMM1               Inst:
                                                                                                                                                                                                                                     Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19




                          048    910S/02 BAS SOC SKLS                 S        07                                           83                   0.0(1)
                                    SE000001            LOCL    SPEC          ED    Inst:
                          048    9106/03 BAS SOC SKLS S                        07                                           81                   0.0(1)
                                    SE000001            LOCL    SPEC          ED    Inst:
                          048 9107/02            BAS MATH SKLS S 07                                                         79                   0.0(1)
                                       SE000001         LOCL    SPEC ED             Inst:
                          048    9108/02 BAS HLTH&GRM S                        07                                           83                       0.0(1)
                                       SE000001         LOCL    SPEC          ED    Inst:
                          048    9109/02 BASIC WK SKL S                        07                                           78                       0.0(1)
                                       SE000001         LOCL    SPEC          ED    Inst:


      88/89       1/3     048    4582/09 PHY EDUC 7-8                          08                                           70                       0.0
                                       03823000         PE      PE    7-8           Inst:




35
                                                                                                                                                                                                                                     Page 35 of 63 PageID 1339




     ID:    66034597                                                                                              SPARKS,   ROBERT B
     WRKDOC4_1..«                                                                       Dallas   Independent School District
                                                                                                  Transcript System
     ID:    66034597        Loc:    997    Birthdate:        02/13/1974                                                                  SSN:    466599289       State   ID:            ID:    66034597

     Student:       SPARKS,     ROBERT B                                                                                                 Transcript Loc:     022    H00DR0W WILSON HIGH SCHOOL
     Sex:   m      Race:    B   Grade:      09     Advisor:                                                                              Student Status:     w     Effective:    03/11/1991
     Parent/Guard:         PATRICIA        CROCKETT                                                                                      Average:                 50.6100
                           3530 CULVER ST                                                                                                Collegiate GPA:
                           DALLAS,    TX          75223                                                                                  Class Ranks  445 in class of  534; Quartile:                     4
                                                                                                                                              (last loaded on 02/22/1991)

     Grad Plan:        {0001)      - HIGH SCHOOL PROGRAM
                Yr-into-9th:       89/90 GPOption:             CATE Pathway:                                                    College Bound:


     SECTION 1:      COURSE     INFORMATION                                              WORKING DOCUMENT,       04/22/2008                                                                   Page
                                                                                                                                                                                             StuPg


             Sem/                                                    AAR CODES   GPA    ••••GRADES**************       deny/     Cred     GRD      RNK
       ¥R    Mrkp Loc Crs/Sec              DISD title         Grd CC.II.SS       CAT     1   2     3   EX SEM(type)    s(avg)    (s/1)    PWT      PNT                      Update/Message



      B8/89 1/3 010 9125/02 BAS COKM SKL S                      08                                          74                    0.0
                                SE000112         LA       BSCMSK-S   InsC:
                     048    9126/02 BAS SOC SKILL S 08                                                      80                    0.0
                                SE000113         EL       BSSCSK-S   Inst:
                     048    9126/03 BAS SOC SKILL S 08                                                      85                    0.0
                                SE000113         EL       BSSCSK-S   Inst:
                     048    9127/02 BAS MATH SKL S              08                                          84                    0.0
                                SE000114         MA       BSMTSK-S   Inst:
                     048 9128/02 BAS HLTHiGRM S  08                                                         Bl                    0.0
                            SEOOO115 HL    BSHLTH-S                  Inet:
                     048 9129/02 BAS WORK SKL S  08                                                         BO                    0.0
                                SE000116         Els      BSWKSK-S   Inst:


      88/89 2/6 048 4582/19 PHY EDUC 7-B     08                                                             71                    0.0
                       03823000 PE    PE 7-B    mat:
                048 9125/02 BAS COMM SKL S   08                                                             ai                    0.0
                                SE000112 LA               BSCMSK-S   Inst:
                     048    9126/02 BAS SOC SKILL S 08                                                      77                    0.0
                                SE0001U          EL       BSSCSK-S   Inst:
                                                                                                                                                                                                              Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19




                     048    9126/03 BAS SOC SKILL S 08                                                      79                    0.0
                               SE000113 EL    BSSCSK-S Inst:
                     048    9127/02 BAS MATH SKL S              OB                                          79                    0.0
                                SE000114 MA               BSMTSK-S   Inat:
                     048 9128/02 BAS HLTH&GRM S                 08                                          73                    0.0
                                SE00011S HL               BSHLTH-S   Inst:
                     04S    9129/02 BAS WORK SKL S              08                                          72                    0.0
                                SE000116 EL               BSWKSK-S   Inst:


      89/90 1/3 014         1200/72 ENGLISH I                   09               0003                       49                    0.0
                               03220100 LA    EHG 1                  Inst:
                     014    122G/20 READING 1MPRV I             09               0002                       SO                    0.0     50.0
                                                                     Inst:




36
                                                                                                                                                                                                              Page 36 of 63 PageID 1340




     ID:    S6034S97                                                                              SPARKS,   ROBERT B                                                                         ID:   66034597
     WRKD0C4_.             <-                                                                Dallas Independem. School Diocrice
     ¥_    •    ,                                                                                    Tranocript Systran
     ID: 66034597                U*: 997        Blrthd,M: 02/13/1974                                                                      SSN: 46S5992fl9     State ID:


     IITT RacTI' CraT 09 Advisor-
     Parent/Guard: PATRIC^C^T"'
                                3530 CULVER ST                                                                                            Collegiate GPA:
                                DALLAS.    TX     75223                                                                                   claBa Rank.    44g Jn class Qf   g3   Q

                                                                                                                                                  (last loaded on 02/22/1991)

     Grad Plan:             (0001)       - HIGH SCHOOL PROGRAM
                    Yr-into-9th: 89/90 GPOption:                  CATE Pathway:                                                  College Bound:

     SECTIOH 1: COURSE INFORMATION                                                            WORKING DOCUMENT.     04/22/200B                                                          page     3
                                                                                                                                                                                       StuPg     3

          „„        Se™/             ,                                  AAR CODES    OPA    *.....GRADES****«*««"*** deny/       Cred      GRD     RHK
     ..!*-. - P.^!?.?"'??C DISD title                             GrdCC.Il.SS         CAT     12      3   EX SEM(type) o(avg) (s/1)        PNT     PNT                Update/HeBBage

      89/90 1/3 014 2320/52 U.S. HISTORY                           09     .      .   0003                      SO                  0.0     50 0      0
                                     0334 0100 SS         US HIST       Inot:
                           014 2615/64 PRS-ALGEBRA                 09     .      .   0003                      55                  0 0     55 0      0
                                     03100300 HA          PRE-ALG       Inst:
                           014 4610/30 PHYS EDUCATION              09     .      .   0003                      57                  0 0     57 O      0
                                     03820100 PE          PE 1          Inst:
                           014 5071/40 HM EC (FNCEHM)              09     .      .   0003                      60                  0 0     60 0      0
                                     11610120 CT          CHE           Inst:
                           014 7816/10 STUDY HALL                  09     .      .   0000                      74                  0 0
                                     SR000003 EL          STUDVHAL      Inst:


      69/90 2/6 022 1200/01 ENGLISH I                              09     ..         0003                      49                  0.0
                                     03220100 LA          EHG 1         Inst:
                           022 1226/15 READING IMPRV I 09                 .      .   0002                      49                  0.0
                                     03270100 LA          READAPP       I nut:
                           022 2320/08 U.S. HISTORY                09     .      .   0003                      49                  0 0
                                     03340100 SS          US HIST       Inst:
                           022 2615/05 PRE-ALGEORA     09   .   .                    0003                      49                  0 0
                                  03100300 MA    PRE-ALG  Inst:
                                                                                                                                                                                                     Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19




                           022 3437/07 HEALTH ED                   09     ..         0003                      50                  0 0     SO 0      0
                                     03810100 HL          HLTH ED       Inst:
                           022 4610/07 PHYS EDUCATION              09     .   .      0003                      49                  0 0
                                  03820100 PE    PE 1                   Inst:

      90/91 1/3 022 1201/01 ENGLISH II                             09     ..         0003                      49                  0 0
                                  03220100 LA    ENG 1    IllSt:
                           022 1226/13 READING IMPRV I 09    .   .                   0002                      49                  0 0
                                  03270100 LA    READAPP  Inst:
                           022 2320/11 U.S. HISTORY    09    .   .                   0003                      50                  0 0     50 0      0
                                  03340100 SS    US HIST  Inst:
                           022 2615/01 PRE-ALGEBRA                 09     .      .   0003                      49                  0 0
                                     03100300 MA          PRE-ALG       Inat:




37
                                                                                                                                                                                                     Page 37 of 63 PageID 1341




     ID:       E6034597
                                                                                                     SPARKS,   ROBERT B
                                                                                                                                                                                    ID:   66034597
     WRKD0C4__.,     ^
                                                                                          Dallas   Independent. School District
                                                                                                    Transcript System
     ID: 66034597         Loc:    997    Birthdate:      02/13/1974                                                                        SSN:    466599289   State    ID:              ID:    66034597

     Student:       SPARKS,   ROBERT B
                                                                                                                                           Transcript LOC: 022 WOODROW WILSON HIGH SCHOOL
     Sex: tn       Race: B    Grade: 09     Advisor:                                                                                       Student Status: w  Effective: 03/11/1991
     Parent/Guard: PATRICIA             CROCKETT                                                                                           Average:                50.6100
                         3530 CULVER ST                                                                                                    Collegiate GPA:
                         DALLAS,   TX       75223                                                                                          Class Rank:  445 in class of  S34; Quartile:                       4
                                                                                                                                                (last loaded on 02/22/1991)

     Grad Plan:   (0001)         - HIGH SCHOOL PROGRAM
           Yr-into-9th:          B9/90 GFOption:    GATE Pathway:                                                                 College Bound:

     SECTION 1:      COURSE INFORMATION                                                    WORKING DOCUMENT,       04/22/2008                                                                  Page
                                                                                                                                                                                              ScuPg

             Scm/                                                AAR CODES      GPA          •GRADES* >••••»••••*•• deny/          Cred     GRD      RHK
       YR    Mrkp Loc Crs/Sec           DISD title           Grd CC.1I.SS        CAT           2      3   ex SEM(type)   s(avg)    (s/l)    PNT      PUT                     Update/Message


      90/91 1/3 022 3110/11 PHYSICL SCIENCE 09                        .     .   0003                          49                    0.0
                              03060200 SC           PHYS SCI       I not:
                     022 4610/12 PHYS EDUCATION               09      .     .   0003                          49                    0.0
                              03820100 PS           PE   1         InSC:
                                                                                                                                                                                                                  Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19




     •yl/y2:              * = update in atugradcs.dt; oil othern, update in tranocript                                                                               Transcript      Stugrades        Total
     deny/s(avg):        s(avg)     - salvaged credit with full-year average                                                                       State Credits          O.o           0.0             0.0
                         d = denied credit due to absences                                                                                         Local Credits          0.0           0.0             0.0
     Cred(s/1):          (1) . local; blank - state                                                                                                Credits Denied             0.0       0.0             0.0
     TEA group:     * . counts as a PE waiver                                                                                                      Incomplete Grades            0         O               0
     Please use the GPA Reports front menu for                     information obount point totalo.




38
     Please use the SEP tor analysis of courses by graduation plan requirements.
                                                                                                                                                                                                                  Page 38 of 63 PageID 1342




     ID:   66034597                                                                                 SPARKS,   ROBERT B                                                                        ID:   66034597
     section i. S&srr scores and comments                                                                     WORKING DOCUMENT,     04/22/2008                                             Page
                                                                                                                                                                                          StuPg
     Student:        SPARKS,   ROBERT B
                                                                                                                                                 Transcript LOC:   022 HOODR0H WILSON HIGH SCHOOL
     ID: 66034597           Locs    997       Birthdate: 02/13/1974                                                                              SSN: 466599289     State ID:           ID: 66034597


     Worm Referenced Tests
       No Data on File

     TAAS LVL        DATE      GRADE IJiHG            READ             MATH             WRITE     SCIENCE       SOC.STUD.
                 No Data On Pile


     TAKS LVL        DATE      GRADE IAHG             READ/ELA         MATH             WRITE     SCIENCE       SOC.STUD.    ELA WRIT COMP
                 No Data On File




     TX SUCCESS INITIATIVE                     math:               {          )         read:             (      )   writ:

     TAAS:      1st Reading TU            -                  1st Math TLI -                      1st Writing SS -

     END OF COURSE EXAMS                       TVPE                               DATE            RESULTS
                 Mo Data On File


     College Entrance Exaraa
     PSAT: DATE          LEV       VERB       VPCT    MATH     MPCT      WRITE           WPCT    SEL     SPCT
                 Ho Data On File
     SAT:     DATE       LEV       CRIT READ         MATH     WRITING         TOTAL
                 Ho Data On File
     ACT:     DATE      LEV         ENGL \        MATH %        READ t            SCI     %     COMP %
                 Ho Data On File
     SAT-ACHiDATE           ACH1          ACII2          ACH3
                 No Data On File



     End of Te3ts and Commenta
                                                                                                                                                                                                           Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19




39
                                                                                                                                                                                                           Page 39 of 63 PageID 1343




     ID:    66034597                                                                                                  SPARKS,    ROBERT B                                                 ID:   G6034597
     SECTION 3:     rtlSCELLAHEOUS                                                    WORKING DOCUMENT,         04/22/2008                                                   Page
                                                                                                                                                                         StuPg
     Student:      SPARKS.   ROBERT B                                                                                        Transcript loc:    022   WOODROW WILSON HIGH SCHOOL
     ID:   GE034597       Locs   997   Birthdate:   02/13/1974                                                               SSN:   4G6599289   State    ID:           10:   66034597



     Bilingual Data

     Iiranunization Records:


     Academic History:  (School awarding credit)
     SchYr GRD
     87/88  07     Semester 1: 057-90S-04B     DALLAS ISD                   W    H GASTON MIDDLE
     87/88  07     Semeuter 2: 057-90S-04B     DALLAS ISD                   W H GASTOH MIDDLE
     B8/89    OB       Semester 1:      057-905-046       DALLAS   ISD      W H GASTON MIDDLE
     88/89    OB       Semester 2:      057-905-048       DALLAS   ISD      W    H GASTON MIDDLE
     89/90    09       Semester 1:      057-905-014       DALLAS   ISD      H W SAMUELL II S
     B9/9O    09       Semester 2:      057-905-022       DALLAS   ISD      WOODROW WILSON II      S
     90/91    09       Semester 1:      057-905-022       DALLAS   ISD      WOODROW WILSON It S


     Transfer History Within DISD
     SchYr GRD      LOC                                                  Entry       Withdrawal        Reason
     End of Miscellaneous
                                                                                                                                                                                           Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19




40
                                                                                                                                                                                           Page 40 of 63 PageID 1344




     ID:   66034597                                                                            SPARKS.      ROBERT B                                                     ID:    66034597
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19   Page 41 of 63 PageID 1345




                                                                          41
     Nan*                                                    UXNu
                                                omwiwi nr qkta




                    Ol-




                                                ITK"
                             i.4 3.B            M •**       2.1        i.a 2.0                    2.4
                                 I] 11]         Ml) %W       1             1   1    1     2        1
                                 4Jjb 1         • (   X.1    J             1   4     1    •        1
                                                            wa    SPAMCX                      •
                                                                                                                   Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19




                                                                                         in
            I..   MOMS    ^.Mn   02/19/74
                                                                  M034B            •a OX/ta/74




                                 02/ia/74   -




42
                                                                                                                   Page 42 of 63 PageID 1346




                                                                                                        V*.

                                                                                                              >l
    Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19   Page 43 of 63 PageID 1347



/




                                                                              43
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19   Page 44 of 63 PageID 1348




                                                                          44
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19   Page 45 of 63 PageID 1349




                                                                SPARKS* ROBERT B
                                                            »»■ 0*8 6603*5
             Name




                                                                                   45
                                                                                                                                         *l-v-e«.C




                REQUEST FOR REVIEW OF STUDENT RECORD                                                  Name of Student                                    |.D.#


                                                                                                      Students Picture



      To the Principal;                                                                    School.

      I.                                                                     (Parent)   (Guardian)
                 (Ntma d Person Rtgutibng Uncord)


      (S                                                                                  a review
            mo-

      of        -.

            i          fouugou                                  0993393                               RECORD OF INSPECTION
                        uuuouo

                                                                                         i you as a
                                                                                        .it School     Date Request Raceivod      Sgnotuta of Parson Requesting Record
                                                                                         ■ no case
     rm
                                                                                                                                                                               Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19




                                                      II                                                                          Address of Parson Requesting Record
     lu                                                                                  naycopy
     su
                                                                                         ■ever, the
     file       ma                                                                       indthatl                              Telephone Mwibor
     rm         _                               _1G   «>■
     mi         «•   *i MH/« *^ Mi Al UJ


                                                                                                       Date Requasi'R^ciiied
                       «^i     int/tvi



                                                            .    _j_i
                                                                O^JJJCJ
                                                                                                                                  Address of Parson Requesting Record
                                                                 tntn   «•
                                                             'K   XZK
                                                             SKUUhHBC
                                                                oooajg                                                                                               Date
                                                             UUHHUI



                                                                                                                                 Signature of Paraon Requesting Record'
                                               Addrass of Ponon Ro
                                                                                                                                 AddretaotPm




46
                                                                                                                                                                               Page 46 of 63 PageID 1350




           StQnatuim of Principal          Talapnona Nunitm




                                                                                                                                                                        32 x
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19   Page 47 of 63 PageID 1351




         Appendix E - Additional School Records




                                                                          47
                                                                                                          ACADEMIC ACHIEVEMENT RECORD
          DATE PR1NTE0 - 02/19/91                                                                                                                                           CAp |.»l c>»« C.«. K.          441-839
                                                                                                   «_. .1 ita> fc»~' VOODROW WILSON HIGH SCHOOL
                                                           ROBERT             B
           r,i !.■•> «•«   SPARKS                                                                  |>«.-(2I4)641-5O91            tnttn* Cm .1 6»«<»itii. C3/01/94
           Srrf... s> ifc-«. 660343                      l»"-* BL»CK              *.. H
                                                                                                   k,v s.uj *«.... tOO S GL»?GOH OR
           $»:••" Sa«w» iu-ow     4663392R3'"' «                                                   O..«. «~ DALLAS INDEPENDENT SCHOOL DISTRICT
           -Of 02/13/74                "«• •' ••"■              DALLAS                      . '*                                                                            D.i. •■ (•nr - 6* Co*        09/38
                                                                                                   it* C~«> (>•«••« €•-»•» •>♦    0S7/E05/022
            X     r««, ... ..          e.«.» »... TATRICIA CROCKETT
                                                                                                   B»-l 44B    «• •• ci«« 5:5           0«» •' O"1-! 02/14/91
                                                                                                   OH. f~M »»t..f     30.61           »»» &.«.«•*
           t,-., .«*.,. 3530 CULVER ST 0AU»S TX 7S223
                                                                                                   tan O«B«t 'S>' S««»»l M—ri
           •sit Hun ln» •♦*•«

                3Sta s habwooo                     Dallas tex 752 u



                                                                                                                                                                                         umvuno
                                                                                                                         MPtW
                                                                                                                                                              C0CAS6 Mill                cotnn <"«
                                                                                                                        CCUBSf




     IC«S Ceat!                  ENS       1


                                 PRE-ALG




                                 U S MIST

                                 HLTH ED                                .0
                           Of

                           07    PE    «                   S7
                                 PE    1                           49


                                 CHE                       60           1.0

                                 STUOfHAl
                                 READ              IMP
                                 READ IMP                          49

                                5RADE 09 il>90             91



                                 ENS           1
                                                                                                                                                                                                                     Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19




                                 FRE-ALG


                                 PHrS SCI

                                 U S HIST


                                 PE    1

                                 READ              IMP




                                                           '■•'•    o.oo          ■•'<"!'

                                      Absence Veer                 87-8B          #   88-B9
                                Sera 1 Abs/Grade                   07/07              09/08                                                                                          a   »T*   «.

                                Sera 2 Abs/Grade                   10/07              09/OB

                                               Entry Date          09/qi/67           09/06/16

                         Eaplsnanon ol CiM)o»'CmJlt«
                            70*>00         • paailnfl pr«de f«ng                                                                                                                                •'»»•«•:




48
                                                                                                                                                                                                                     Page 48 of 63 PageID 1352




                           4f              • lailuio f j» O tbt
                            w              • PE weiv«« ciedit
                                                                                                                                                                                                    "*           W
                                                                                                            STANDARDIZED TEST/TEAMS RESULTS
                                     HEALTH STATUS
                                  OATE   09/73         RUBELLA      CV       DATE   09/7»
              RUBEOLA    FV                                                                 TEAMS Mistery                      Exit Level                 T   0000000000
                                  DATE   09/73         POLIO        BV       DATE   08/78
              HUMPS      CV
                                  OATE   10/88                                                                                       Scaled                Subject             Date
              O/T        BV
                                                                                                                                      Scoro                History
                                    HONORS/ACTIVITIES                                       Eng.   Language   Arts
                                                                                            Mathematics
                                                                                            Writing Sample



                                                                                            tow* Tests of Basic Skills                                           Dale       04/89
                                                                                                                       VOC                  Read                 Lang.
                                    SPECIAL COMMENTS
                                                                                            Grado EO
                                                                                            Nat.XIlo
                                                                                            Loc.Xlle
                                                                                                                       WKST                 "lath                Conp.

                                                                                                                       CO.O
                                                                                            Grade EO                      00
                                                                                            Nat.Silo
                                                                                            Loc.XMe



                      ACADEMIC ACHIEVEMENT RECORD SENT                                      Tests of Aehlavoment and      Proficiency
              Date               Request'ng Agency                       Deto
                                                                                            Grado                Form                 Lovol                      Date
           Requested             School or Colleen                       Sent
                                                                                                               Read       Math          W.EXP       S.INF      s.S.     SCI         Conp.

                                                                                            Score
                                                                                            Nat.Xilc
                                                                                            Loc.%llo
                                                                                                       COLLEGE ENTRANCE EXAMINATIONS RESULTS

                                                                                             SAT
                                                                                                              Credo       Vorb         Math         TSWE        Road          Voc
                                                                                                     Date



                          TRANSFER/WITHDRAWAL RECORD
                              Send1 no            Receiving
                                                                                                                                                                                                 Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19




                                                                          Reason
         08??T*fto      WOOoh&fVlli'BN HI        V/&°C%Wn                                    SAT ACH
          10/10/90      W/0 - 99T                WC00R0W M1LS0U HI           29
                                                                                                                      ACH I             6CH2                  ACH3
                                                                                                     Date




                                                                                             ACT
                                                                                                     Date      Grade          Eng      Math         Read        Sci     R     COMP



     0

         Summary   of credits By Oopartmont

            Eng./Language Arts       -   0.0        Othor    Language

            Mathematics              -   0.0        Fine    Arts

            Sclenco                  -   0-0        Computer       Science
                                                                                              PSAT
                                                    Vocational       Education
            Social Studies           -   0.0                                                         Data      Grade          Verb     Math         SEL
            Economlcs/Froo Ent.-         0.0        Business Education
            Health                   -   °/°        Other    Eloctlves
                                                                                      0.0    SCORE
            Physical    EOicetlon -      °-°        Local    Credit




49
                                                                                                                                                                                                 Page 49 of 63 PageID 1353




         TOTAL MID SCH CRED1I        •   0.0        TOTAL CREDITS
         TOTAL LOCAL CRE01TS         •   0.0        TOTAL P.E. WAIVER



                                                                                                                                                                                            32   D
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19   Page 50 of 63 PageID 1354




           Appendix F: CV of Dr. Williams-Anderson




                                                                          50
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                      Page 51 of 63 PageID 1355
                  Shawanda Williams-Anderson, Ph. D., HSPP
                            (TX License #33380)
                               13656 Breton Ridge Street, Suite F
                                       Houston, TX 77070
                    Licensed Clinical Psychologist/ Neuropsychology Specialty
                        (281)890-7776 voice   (713)459-6241 mobile         (281)890-7785 fax
                                        shwi0899@yahoo.com

EDUCATION:

Jackson State University        Northwestern State University             Dillard University
Jackson, MS 39217               Natchitoches, LA 71497                    New Orleans, LA 70122
Ph.D., Clinical Psychology      M.S., Clinical Psychology                 B.A., Psychology (cum laude)
08/97 – 05/04                   08/94 – 08/97                             08/89 – 05/93

EMPLOYMENT/EXPERIENCE:

Neuropsychological Associates, Houston, TX
Private Practice
12/08 – present
Private office setting composed of 2 psychologists, 2 Master’s level clinicians, 1 doctoral practicum
student, and 1 office assistant. Services provided include neuropsychological evaluations, forensic
evaluations, pre-surgical evaluations, school consultations, consultation and evaluation of severe and
persistent mental illness with MHMRA/Neuropsychiatric Center (NPC) patients. Practitioners also
provide individual psychotherapy with survivors of TBI, stroke, and other brain injuries, as well as
general psychological issues. Group therapy for children and adults also offered with specialized topics
varying as needs present. Play therapy and developmental evaluations are offered for children ages 4-17.
The licensed psychologists also perform Independent Medical Exams (IMEs) when the referral question
is psychological in nature. The office serves as a referral source for local neurologists, school
psychologists, psychiatrists, inpatient facilities, and other paraprofessionals. Contract work provided for
TX Dept. of Assistive & Rehab. Services, Neuropsychiatric Center, Veterans Evaluation Services (VES),
Child Protective Services, Athletes Without Limits, and a local professional sports team.
www.neuropsych-associates.com

Walden University, Minneapolis, MN
Core Full-time Faculty
04/2008 to 12/2011

Distance education lecture development and administration to graduate students pursuing doctoral
degrees in Clinical Psychology. Participation with school committees and task forces, recording and
maintaining grade records, and virtual office hours were also included in job duties. Quarterly travel for
National Meetings and on-site clinical training was required. Thesis and dissertation mentoring, editing,
and chairperson duties for 15-18 students. Coursework based on quarter sessions.

Mental Health/Mental Retardation Authority of Harris County, Houston, TX 77074
Clinical Psychologist VI-Specialized Therapies and Rehabilitative Services Clinic (S.T.A.R.S.)
06/07 – 04/09
Primary duties include providing outpatient clinical services to children, adolescents, and young adults
with Axis II diagnoses. Other duties are monthly presentations to the psychological staff (MR division)
on ethical concerns and issues, affiliation with local teaching institutions (adjunct-TX Southern Univ.),
and demonstrated research through formal presentations and publications. Behavioral support, treatment
planning, family therapy, Adaptive Behavior Analysis (ABA), supplemental neuropsychological
assessments, differential diagnosis, and psychological evaluations are also included in secondary duties.
Appointment to the 4- digit Fetal Alcohol Spectrum Disorders Assessment Team.


                                                                                                       51
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                      Page 52 of 63 PageID 1356
Adjunct Professor, Houston, TX 77064
06/07 – present
Serving as adjunct professor for several universities within the metro-Houston area (Texas Southern
University, Houston Baptist University, and Houston Community College). Adjunct duties include
teaching various graduate and undergraduate courses within the discipline of Psychology. Records
maintenance and office hours held and coincide with number of courses taught. Courses, to date, include
Physiological Psychology, Statistics I, and General Psychology.

Prairie View A & M University, Prairie View, TX 77446
Assistant Professor/Training Director
Graduate Department of Psychology
08/04 – 06/07
Served as Director of Clinical Training of the doctoral program in Clinical Adolescent Psychology.
Responsible for implementing, documenting, and supervising clinical training experiences for doctoral
students in the Clinical Adolescent Psychology Program. Additional duties include development of the
program handbook, scheduling and coordination of oral and written comprehensive exams, liaison
between program and CUDCP, lecture and instruction of undergraduate and graduate classes in
specialties of Psychology. Developed on-line and web enhanced classes for undergraduate studies.
Classes taught: [Undergraduate] General Psychology, Physiological Psychology, Clinical Psychology,
Statistics I, Senior Thesis; [Graduate] Cognitive Psychology, Neuropsychology, Testing & Assessment,
Personality, Psychopathology, Psychotherapy, Substance Abuse Counseling & Addictive Personalities,
Psychopharmacology, Practicum and Field Placement.

Methodist Rehabilitation Center, Jackson, MS 39216
Post-doctoral Neuropsychology Training Fellowship
08/02 – 08/04
2-year, APPCN accredited, postdoctoral fellowship in Clinical Neuropsychology. First year inpatient
rotation with primarily TBI and stroke survivors. NIDRR funded National TBI Model Systems Grant
data collection. Neuropsychological evaluation of acute and post-rehabilitation patients. Second year
entailed community reintegration of brain injury survivors, group therapy, individual outpatient therapy,
and family conferences.

Utah State Hospital, Provo, UT 84601
Predoctoral Neuropsychology Internship
07/01 – 07/02
1-year, APA accredited, predoctoral internship in Developmental Neuropsychology. 6-month rotations on
Youth & Children’s Unit and Adult Unit. Additional training in Forensics, neuropsychological
assessment, and differential diagnosis. Individual therapy, including cognitive remediation and music
therapy. Research projects on OCD, Landau-Kleffner Syndrome, severe and persistent mental illness,
and test development of memory assessment.

Methodist Rehabilitation Center, Jackson, MS 39217
Practicum/Externship
12/99 – 12/00
Assisted, as a predoctoral student, with National TBI Model Systems data collection and coding,
development of the MS Aphasia Screen Test, non-Model Systems data collections. Neuropsychological
evaluations and outpatient therapy with brain injury survivors. Externship work required for fulfillment
of doctoral degree coursework.

Oakley Training School, Raymond, MS 39154
Youth Services Counselor I
8/99 -- 5/00
Conducted group and individual therapeutic sessions with 25 juvenile offenders in a med./max. security
unit. Administered personality, achievement, and intellectual assessments. Wrote and developed treatment
plans, parole notifications and updates. Arranged transitional placement for released offenders.


                                                                                                       52
S. W. Anderson vita                                                                    Page 2 of 13
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                    Page 53 of 63 PageID 1357
Participated in the disciplinary committee. Maintained documentation and records and acted as a general
advocate for the cadets. 1200 hours were towards Externship II.

MS Baptist Medical Center, Jackson, MS 39203
Practicum Student
05/98 – 08/99
Worked with Life Enrichment Services. Major duties included intellectual, personality, and achievement
assessment of dually-diagnosed adult and adolescent inpatient populations. Required for fulfillment of
doctoral degree coursework.

Hinds County Human Resource Agency, Jackson, MS 39203
Co-Director
8/97 -- 8/99
Position funded by AmeriCorps/Corporation for National Service. Planned, coordinated, and scheduled
after school activities for 29 “at-risk” youth. Devised monthly budgets, employee scheduling, volunteer
recruitment, intellectual and achievement assessment, and supervised 2 other employees. Goals of the
program were to improve academic performance of the youth, while building self-esteem and community
awareness.

Jackson State University, Jackson, MS 39217
Teaching/Graduate Assistant
Department of Psychology
8/97 -- 12/00
Responsibilities included lecturing, constructing exams, keeping conference hours, reporting and
recording grades for undergraduates enrolled in General Psychology.

Housing Authority of the City of Shreveport, Shreveport, LA 71101
Community Services Coordinator
3/97 -- 8/97
Duties included, writing and renewing federal grants to receive supplemental funding of coordinated
educational, self-improvement programs/activities for public housing residents (i.e., GED programs,
family self-sufficiency programs, self-esteem seminars, Welfare-to-Work training, etc.), and
administration of surveys to assess needs and concerns of the residents. Secured $1.8 million from
Housing and Urban Development (HUD), in conjunction with The Salvation Army and other homeless
shelters in the Metro area.

Northwestern State University, Natchitoches, LA 71497
Graduate Assistant
8/94 -- 5/96
Department of Psychology
Tutored and graded exams for undergraduate classes in statistics. Lectured in General Psychology.
Observed and graded clinical interviews of graduate students enrolled in the Master’s program.
Coordinated and taught Personality Assessment (PSY 576, MMPI-2 and projective techniques).

FORENSIC/EXPERIENCE:

State of Texas (Harris Co.) vs. M. Dickey (February, 2015); CAUSE NO. 1392144
Murder charges
--Assessed defendant and served as expert witness for the defense during trial

State of Texas (Harris Co.) vs. C. Dorsey (January, 2015); CAUSE NO. 1367757
Capital Murder charges
--Served as neuropsychological evaluator for the defense

State of Texas (Harris Co.) vs. T. Flack (November, 2014); CAUSE NO.

                                                                                                    53
S. W. Anderson vita                                                                  Page 3 of 13
 Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19              Page 54 of 63 PageID 1358
First degree murder charges
--Served as neuropsychological evaluator for the defense

State of Texas (Fort Bend Co.) vs. C. Harper (February, 2014); CAUSE NO. 11-DCR-056513
Capital Murder charges
--Served as neuropsychological evaluator for the defense

State of Texas (Harris Co.) vs. D. Sampson (January, 2014); CAUSE NO. 1358420
Aggravated Burglary with a deadly weapon
--Served as neuropsychological evaluator for the defense

State of Texas (Harris Co.) vs. B. Moore (November, 2013); CAUSE NO. 314483-A
Capital Murder charges
--Served as neuropsychological evaluator for the defense post-conviction, and provided
testimony at re-trial.

State of Texas (Harris Co.) vs. W. Rivers (November, 2013); CAUSE NO. 475122
Capital Murder charges
--Served as neuropsychological evaluator for the defense post-conviction

State of Texas (Harris Co.) vs. H. Lewis (July, 2013); CAUSE NO. 1428102
Capital Murder charges
--Served as neuropsychological evaluator for the defense

State of Oklahoma (Okfuskee Co.) vs. Kevin Sweat (June, 2013); CASE NO. CF-2011-87
Capital Murder charges
--Served as neuropsychological evaluator for the defense

State of Texas (Fort Bend Co.) vs. F. Marin (May, 2013); CAUSE NO. 11-DCR-056672A
Capital Murder charges
--Served as neuropsychological evaluator for the defense

State of Texas (Fort Bend Co.) vs. R. Arteaga (May, 2013); CAUSE NOs. 12-DCR-02002,
062023, 062024, and 062025
Inappropriate sexual contact with a minor
--Served as neuropsychological evaluator for the defense
--determination of competency to stand trial

State of Texas (Fort Bend Co.) vs. J. Escobar (March, 2013); CAUSE NO. 12-DCR-061987
Aggravated assault with a deadly weapon, evading arrest, and criminal mischief
--Served as neuropsychological evaluator for the defense

State of Texas (Harris Co.) vs. R. Contreras (February, 2013); CAUSE NO. 1328812
Capital Murder charges
--Served as neuropsychological evaluator for the defense

State of Texas (Harris Co.) vs. R. Masterson (January, 2013); CAUSE NO. H-09-2731
Capital Murder charges
--Served as neuropsychological evaluator for the defense

State of Texas (Galveston Co.) vs. B. Cunningham (August, 2012); CAUSE NO.
Capital Murder charges
                                                                                              54
S. W. Anderson vita                                                            Page 4 of 13
 Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19              Page 55 of 63 PageID 1359
--Served as neuropsychological evaluator for the defense

State of Texas (Harris Co.) vs. K. Lim (June, 2012); CAUSE NO. 599621
Capital Murder charges
--Served as neuropsychological evaluator for the defense

State of Texas (Harris Co.) vs. C. Pearson (March, 2012); CAUSE NO. 1340290
Inappropriate sexual contact with a minor
--Conducted review of Child Protective Services (CPS) and rendered clinical opinion regarding
mental status

State of Texas (Dallas Division) vs. K. Sprouse (March, 2012); CIVIL ACTION NO. 3:10-CV-
00317-P
Capital Murder charges
 --Served as neuropsychological evaluator for the defense post-conviction

State of Texas vs. D. Miller (December, 2011); CAUSE NO. 241-1251-08
Capital Murder charges
--Served as neuropsychological evaluator for the defense post-conviction

State of Texas (Fort Bend Co.) vs. R. Howe (August, 2011); CAUSE NO. 53467
Capital Murder charges
--Served as neuropsychological evaluator for the defense

State of Texas (Harris Co.) vs. R. Fratta (May, 2011)
 Writ of Habeas Corpus following Capital Murder conviction
--Served as neuropsychological evaluator for defense post-conviction

O. Hilliard vs. Tyson Foods (March, 2011); CIVIL ACTION NO. 4:10-CV-2338
--Served as neuropsychological evaluator for the plaintiff

State of Texas (Harris Co.) vs. J. Green (January, 2011): CAUSE NO. 1170853
Capital Murder charges
--Served as neuropsychological evaluator for the defense

State of Texas (Fort Bend Co.) vs. A. Turner (August, 2010): CAUSE NO. 54233
Capital Murder charges
--Served as neuropsychological evaluator for the defense.

State of Texas (Harris Co.) vs. L. Lastrapes (June, 2010): CAUSE NO. 1235054
Capital Murder charges
--Served as neuropsychological evaluator for the defense.

State of Texas (Harris Co.) vs. T. Owens (April, 2010): CAUSE NO. 1167769
Capital Murder charges
--Served as neuropsychological evaluator for the defense and provided testimony at August,
2011 trial.

State of Texas (Burleson Co.) vs. M. Phillips (February, 2010): CAUSE NO. 13671
Capital Murder charges
--Served as neuropsychological evaluator for the defense.

                                                                                             55
S. W. Anderson vita                                                           Page 5 of 13
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19              Page 56 of 63 PageID 1360
Competency Evaluator for Harris County (Mental Health-Mental Retardation Authority)
Restore Program (HGAC) at Intracare Hospital, Houston, TX.
07/01/2010—012/31/2010

--provided post-competency hearing evaluations to determine if accused defendants were able to
be restored to competency. Defendants were transferred to Intracare Hospital from Harris County
Sheriff’s Office to be housed until restored or other-wised sentenced. Evaluated the following
cases.
     CAUSE NO. 1259258
     CAUSE NO. 1668002
     CAUSE NO. 1692655
     CAUSE NO. 1669214
     CAUSE NO. 1249355




                                                                                             56
S. W. Anderson vita                                                           Page 6 of 13
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                      Page 57 of 63 PageID 1361
Articles/Peer-Reviewed Manuscripts submitted for Publication:

Anderson, S. W. & Jackson, C. R. (2009). Differential diagnoses and treatment of behavioral disturbances
       associated with Landau-Kleffner Syndrome: The case of T. R. Clinical Case Studies, 8(1), 14-24.

Anderson, S. W., Sutton, M. J., Brown, K. L., & Francis, N. (2009). Assessment of older driver abilities:
       The negative impact of anxiety on risk-taking behaviors. Manuscript submitted for publication in
       The Journal of Psychology.

Wilson, D. E., Foster, J. & Anderson, S. W. (2009). Racial socialization's moderating effect between
       poverty stress and psychological symptoms for African American youth. Journal of Black
       Psychology, 35, 102-124.

Anderson, S. W., & Moore, P. A. (2009). The impact of education and school-based
       counseling on children and adolescents’ views of substance abuse. Journal of Child and
       Adolescent Substance Abuse, 18(1), 16-23. Research funded by Career Development Mini-grant
       provided by the Texas Juvenile Crime Prevention Center and the PVAMU College of Juvenile
       Justice & Psychology.

Anderson, S. W., Sly, K., Hart, K., & Alexander, K. (2006). Differentiating between chronic and
       nonchronic juvenile offenders using the MMPI-A. Manuscript submitted for publication in
       Journal of Offender Rehabilitation (revisions pending).

Anderson, S. & Booker, M. (2006). Cognitive Behavioral Therapy versus psychosurgery for a refractory
       case of Obsessive Compulsive Disorder. Journal of Neuropsychiatry and Clinical Neurosciences,
       18(1), 129.

Anderson, S. W., Gontkovsky, S. G., Sherer, M., Nakase-Thompson, R., High, W., & Sander, A. (2004).
       The effects of intrastate location on treatment compliance for TBI survivors. Journal of
       Cognitive Remediation, 22(4), 6-10.

Anderson, S. W. (2004, November). Self-esteem and racial identity of African American students
       attending predominantly white versus historically black institutions: Implications for institutions.
       Journal of African Studies. University of Houston: Houston, TX.

Anderson, S. W. (2004). Differentiating between chronic and nonchronic juvenile offenders using the
       MMPI-A. Doctoral dissertation. ProQuest, Social Sciences, #3148763. ISBN: 0496081098

Anderson, S. W., Crist, A. J., & Payne, N. (2004). Predicting inpatient length of stay using the Brief
       Psychiatric Rating Scale-Expanded. Psychiatric Services, 55(1), 77-79.

Presentations at Scientific Meetings:

Anderson, S. W. (2007, March). The Impact of Education and School-Based Counseling on
      Children and Adolescents’ Views of Substance Abuse. Paper and poster presented at the
      9th Annual Lonnie E. Mitchell National HBCU Substance Abuse and Mental Health
      Conference, Washington, DC.

Anderson, S. W. (2006, April). A Glimpse into the Academic Achievement Testing of African American
       Children. Paper presented at the 1st Biannual African American National Conference: The Black
       Scholar and the State of Black America, Michigan State University, East Lansing, MI.

Moore, P. A. & Anderson, S. W. (2005, August) Posttraumatic Stress Disorder in Children: An
       examination of the treatment modalities and proposed African-centered treatment paradigms.
       Paper presented at the 37th Annual International Convention of the Association of Black
       Psychologists, South Beach, FL.
                                                                                                       57
S. W. Anderson vita                                                                     Page 7 of 13
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                       Page 58 of 63 PageID 1362
Anderson, S. & Moore P. (2005, February). Chronic juvenile offending and the MMPI-A. Paper presented
       at the 32nd Annual Meeting of the Western Society of Criminology, Honolulu, HI.

Williams, S. & Crist, A. J. (2002, October). Predicting inpatient length of stay using the Brief
       Psychiatric Rating Scale-Expanded. Poster presented at the 110th Annual Meeting of the
       American Psychological Association, Chicago, Illinois.

Williams, S. (2001, September). Treating Refractory Obsessive-Compulsive Disorder. In-service staff
       training for Adult Services of the Utah State Hospital, Provo, Utah.

Williams, S. (1999, June). Self-esteem and racial identity of African American students attending
       predominantly white versus historically black institutions: Implications for Institutions. Poster
       presentation at the 12th Annual Meeting of the American Psychological Society, Denver, CO.

Williams, S. (1997, October). Self-esteem and racial identity of African American students attending
       predominantly white versus historically black institutions. Paper presented at the 49th Annual
       Meeting of the Louisiana Psychological Association, Baton Rouge, LA.

Williams, S. (1994, December). What is known about Schizophreniform. Paper presented at Northwestern
       State University, Fall 1994 Research Day.

Williams, S. (1993, October). How much and when should a therapist disclose: A review of the literature.
       Paper presented at the Dillard University Senior Seminar on Ethical Concerns.

Williams, S. (1993, April). Children reared by single parents. Paper presented at Dillard University,
       Spring 1993 Research Day.

Williams, S. (1992, May). The influence of list length on the amount of recall (Senior research project,
       independent study). Paper presented to the Dillard University School of Education.

Williams, S. (1992, May). Determining point of subjective equality using the Muller-Lyer Illusion. Paper
       presented at Dillard University, Spring 1992 Research Day.

Williams, S. & Frank, L. (1992, February). Motivation, the organization of action: Obsessions and
       compulsions. Paper presented at Dillard University, Spring 1992 Research Day.

Williams, S. (1991, September). Factors that interfere with memory-why we forget. Paper presented at
       Dillard University, Fall 1991 Research Day.




                                                                                                           58
S. W. Anderson vita                                                                      Page 8 of 13
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                  Page 59 of 63 PageID 1363
Grants, Honors and Awards:

 Credentialing Scholarship from the National Register of Health Service Providers in Psychology,
  2008
 $1,000 mini-grant from Texas A & M University System/Disability Training Network; Spring, 2007
 $20,000 professional development grant from COJJP, PVAMU; Fall, 2004
 National Science Foundation/Association of Institutional Research Summer Fellowship; July, 1999
 American Psychological Society Travel Award; June, 1999
 $1.8 million housing grant from HUD c/o The City of Shreveport Housing Authority; 1997
 Jackson State University Graduate School Scholarship/Assistantship; August, 1997-2000
 National Service Corporation Educational Award/Scholarship; August, 1997-1998
 Northwestern State University Academic Scholarship/Assistantship; August, 1994-1996
 Psi Chi Honor Society; Fall, 1992
 Dillard University Biology Achievement Award; Spring, 1991
 Dillard University Mathematics Achievement Award; Spring 1990
 Dillard University Academic Scholarship; August, 1989-May, 1993

Affiliations/Licenses:

   Licensed Psychologist (TX License #33380), 2008
   National Academy of Neuropsychology, 2001
   Association of Black Psychologists, 2000
   Association for Institutional Research, 1999
   American Psychological Association, 1998
   American Psychological Society, 1998
   AmeriCorps National Service Volunteer, 1997
   Psi Chi Honor Society, 1992
   Licensed Psychometrist (MS #169236), 2000-2005

Paid or Volunteer Experiences Related to Interest in Mental Health Research:

 Current Treasurer for the Houston Association of Black Psychologists, 2011-2012
 Counselor for Katrina survivors, funded by Goodwill Industries and Bethel’s Place, 2007
 Committee Member for the PVAMU Institutional Animal Care and Utilization Committee, 2006-
  2007
 Editorial Board/Reviewer for Scientific Journals International, 2006 to present
 PVAMU National Depression Screening Day Chairperson, October, 2005-2007.
 Faculty Fellow for University College, PVAMU, Spring 2005-2007
 Peer reviewer for Knowledge and Best Practices in Criminal Justice & Psychology, published by the
  PVAMU COJJP, 2005.
 Peer reviewer for Psychiatric Services, published by the American Psychiatric Association, 2003
 Data collection for Wechsler Intelligence Scale for Children- 4th edition (PI project); 2002
 Completed Red Cross Disaster Training for Mental Health Workers; worked 9 hours with 2002
  Winter Olympics
 Volunteer Judge for the Mississippi Science and Engineering Fair; March, 1998
 Volunteer Program Director of the Mary C. Jones after-school mentor/tutoring program supported by
  Hinds County Human Resource Agency/Metro Jackson Service Coalition; August, 1998-2002
 Volunteer Test Administrator of the Iowa Test of Basic Skills (ITBS) for Operation Shoestring's
  Project Reading 'n' Ready (developed to improve academic achievement and self-esteem of
  impoverished children), Jackson, MS. Supported, in part, by United Way; August, 1997-August,
  1998
 Volunteer with the National Service Corporation, Washington, DC; August, 1997-2002
 Participated and represented Shreveport Housing Authority in a violence prevention campaign for
  juveniles at Bossier Parish Community College; July, 1997
                                                                                                 59
S. W. Anderson vita                                                               Page 9 of 13
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                 Page 60 of 63 PageID 1364
 Participated in the Dillard University, McDonough 28 Middle School consortium. Counseled "at-
  risk" youth enrolled at McDonough 28, conducted round-table forums, wrote and performed skits
  pertaining to problem-solving strategies; August, 1992-May, 1993




                                                                                                  60
S. W. Anderson vita                                                             Page 10 of 13
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19                      Page 61 of 63 PageID 1365
Pertinent Continuing Education/Training:

Contemporary Issues in Forensic Psychology (September 3-7, 2014)
Presented by the American Academy of Forensic Psychology
San Antonio, TX
35 hours

Trauma-focused Cognitive Behavioral Therapy (November 7-8, 2013)
Presented by Cenpatico and Depelchin Children’s Center
Houston, TX
16 hours

Fundamentals of Forensic Assessment (July 13, 2012)
Presented by TZK Seminars (webinar)
Houston, TX
6 hours

Forensic Consultation in Neuropsychology (November 12, 2011)
Presented by The Houston Neuropsychological Society; presenter-Paul Kaufmann, J. D., Ph. D., ABPP
Houston, TX
4 hours

Effective Psychological Consultations for the Bariatric Surgery Client (July 12, 2011)
Presented by Cross Country Education (webinar)
Houston, TX
1 hour

An Ounce of Prevention: Mental Health Ethics and the Law (April 4, 2011)
Presented by Cross Country Education; presenter-Michael H. Flynn, J.D., Ph. D.
Houston, TX
6 hours




                                                                                                         61
S. W. Anderson vita                                                                      Page 11 of 13
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19       Page 62 of 63 PageID 1366

References:

Jeffrey Cassisi, Ph. D.
Professor & Chair
Department of Psychology                   Daniel Georges-Abeyie, Ph. D.
1200 Murchison Road                        Department Chair, Public Affairs
Fayetteville State University              Texas Southern University
Fayetteville, NC 28301                     3100 Cleburne
cassisi@att.net                            Houston, TX 77004
                                           (713)313-7011
Kaye Sly, Ph. D.                           georgesabeyiede@tsu.edu
Advisor/Associate Professor
JSU Community Health Program               Keith Wismar, Ph. D.
P. O. Box 17055                            Departmental Chairperson
Jackson, MS 39217                          Department of Psychology
(601)979-3693                              Dillard University
kaye.f.sly@ccaix.jsums.edu                 2601 Gentilly Blvd.
                                           New Orleans, LA 70122
Mark Sherer, Ph. D., ABPP-Cn               (504)283-8822
Director, Research and Neuropsychology
Memorial Hermann/TIRR                      Derek J. Wilson, Ph. D.
1333 Moursund                              Prairie View A & M University
Houston, TX 77030                          Undergraduate Coordinator
(713)799-7007                              Mail Stop 2600, P. O. Box 519
mark.sherer@memorialhermann.org            Prairie View, TX 77446
                                           (936)261-5223
Edward L. Manning, Ph. D.                  dejwilson@pvamu.edu
Child Neuropsychologist
University of Mississippi Medical Center   Maria Quintero-Conk, Ph. D.
Department of Neurology                    MHMRA-Deputy Director
Jackson, MS 39217                          MR Administration
(601)984-5521                              7011 SW Freeway, 3rd floor
emanning@neurology.ums.med.edu             Houston, TX 77074
                                           (713)970-7000
Alan J. Crist, Ph. D.                      maria.quintero@mhmraharris.org
Director of Internship
Utah State Hospital                        Frederick Rotgers, PsyD, ABPP
Department of Psychology                   Walden University-Departmental Chair
P. O. Box 270                              732-762-6557
Provo, UT 84603                            Past-President, Society of Addiction Psychology
(801)344-4366                              (APA Division 50)
acrist@utah.gov                            American Editor-in-Chief, Addiction Research
                                           and Theory
Nancy Louise-Howes, Ph. D.
Utah State Hospital                        Fred_etoh@yahoo.com
Department of Psychology
P. O. Box 270
Provo, UT 84603
(801)344-4534
nhowes@utah.gov




S. W. Anderson vita                                                    Page 12 of 13

                                                                                       62
Case 3:12-cv-00469-N Document 66-1 Filed 07/26/19   Page 63 of 63 PageID 1367




S. W. Anderson vita                                           Page 13 of 13

                                                                              63
